Exhibit 10.1

GREEN PLAINS CATTLE COMPANY LLC

SECOND Amended and Restated Limited Liability Company Agreement

Dated as of
September 6, 2019

THE UNITS REPRESENTED BY THIS SECOND AMENDED AND RESTATED LIMITED LIABILITY
COMPANY AGREEMENT HAVE NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES
ACT OF 1933, AS AMENDED, OR UNDER ANY OTHER APPLICABLE SECURITIES LAWS. SUCH
UNITS MAY NOT BE SOLD, ASSIGNED, PLEDGED OR OTHERWISE DISPOSED OF AT ANY TIME
WITHOUT EFFECTIVE REGISTRATION UNDER SUCH ACT AND LAWS OR EXEMPTION THEREFROM,
AND COMPLIANCE WITH THE OTHER RESTRICTIONS ON TRANSFERABILITY SET FORTH HEREIN

--------------------------------------------------------------------------------

 



﻿

 

 

ARTICLE I

DEFINTITIONS

1

1.1

Defined Terms

1

﻿

 

 

ARTICLE II

ORGANIZATIONAL MATTERS

10

2.1

Formation

10

2.2

Name

10

2.3

Purpose

11

2.4

Tax Classification

11

2.5

No State-Law Partnership

11

2.6

Registered Office and Agent; Principal Place of Business

11

2.7

Term

11

﻿

 

 

ARTICLE III

MANAGEMENT AND CONTROL OF THE COMPANY

11

3.1

Composition

11

3.2

Initial Managers

11

3.3

Voting; Required Vote for Board Action

12

3.4

Resignation

12

3.5

Removal; Vacancies

13

3.6

Removal of Board Seats

13

3.7

Board Meetings

13

3.8

Action Without a Meeting

14

3.9

Duties and Obligations of the Board

14

3.10

Certain Decisions Requiring the Approval of a Supermajority of the Board

14

3.11

Certain Decisions Requiring the Unanimous Approval of the Board

16

3.12

Compensation of Managers

17

3.13

Officers

17

3.14

Liability of the Managers and Officers

17

3.15

Reliance on Third Parties

19

3.16

Board Observers

19

﻿

 

 

ARTICLE IV

THE MEMBERS

19

4.1

Members

19

4.2

Members Are Not Agents

19

4.3

Voting Rights

19

4.4

Meetings of the Members

20

4.5

Limitation of Liability

20

4.6

Transactions Between a Member and the Company

20

4.7

Additional Members

21

﻿

 

 

ARTICLE V

CAPITAL CONTRIBUTIONS AND CAPITAL ACCOUNTS

21

5.1

Capital Contributions

21

5.2

Business Support Capital Contributions

21

5.3

Voluntary Capital Calls for Specific Transactions

23

5.4

Status of Capital Contributions

23

5.5

Capital Accounts

23

5.6

New Units

24

 

 

--------------------------------------------------------------------------------

 



﻿

 

 

ARTICLE VI

DISTRIBUTIONS AND ALLOCATIONS

24

6.1

Excess Cash Flow Distributions

24

6.2

Tax Distributions

25

6.3

Allocation of Profits and Losses

25

6.4

Income Tax Allocations

28

6.5

Compliance with the Act

29

6.6

Final Distribution

29

6.7

Negative Capital Accounts

29

6.8

No Withdrawal of Capital

29

6.9

First Year Special Allocation

29

6.10

Basis Allocation

30

﻿

 

 

ARTICLE VII

TAX MATTERS

31

7.1

Partnership Representative

31

7.2

Tax Returns

32

7.3

Withholding

32

7.4

Fiscal Year

33

﻿

 

 

ARTICLE VIII

TRANSFER OF UNITS

33

8.1

Transfer Restrictions

33

8.2

Transfers

34

8.3

Permitted Transfers

34

8.4

Mutual Exit Right

34

8.5

Drag Along Rights

36

8.6

Tag-Along Rights

37

﻿

 

 

ARTICLE IX

BANKING; ACCOUNTING; INFORMATION RIGHTS

39

9.1

Banking

39

9.2

Maintenance of Books and Records; Accounts and Accounting Method

39

9.3

Information Rights

39

﻿

 

 

ARTICLE X

DISSOLUTION AND TERMINATION OF THE COMPANY

39

10.1

Dissolution

39

﻿

 

 

ARTICLE XI

INDEMNIFICAITON

40

11.1

Indemnification

40

11.2

Expenses

41

11.3

Notices of Claims

41

﻿

 

 

ARTICLE XII

RESTRICTIVE COVENANTS

41

12.1

Confidentiality

41

12.2

Non-Competition; Non-Solicitation

42

12.3

Competing Business Entity

42

12.4

Non-Disparagement

44

12.5

No Adequate Monetary Remedy

44

12.6

Modification of Restrictive Covenants

44

12.7

Conflicts of Interest, Related Party Transactions and Other Activities

44





1

--------------------------------------------------------------------------------

 



﻿

﻿

﻿

﻿

 

 

ARTICLE XIII

MISCELLANEOUS PROVISIONS

45

13.1

Transactions with Affiliates

45

13.2

Amendment

45

13.3

Entire Agreement; Supersedure

45

13.4

Effect of Waiver or Consent

45

13.5

Binding Effect

46

13.6

Jurisdiction; Venue

46

13.7

Governing Law

46

13.8

Severability

46

13.9

Further Assurances

46

13.10

Notices

46

13.11

Headings

47

13.12

Counterparts

47

13.13

No Third Party Beneficiaries

47

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿





2

--------------------------------------------------------------------------------

 





SECOND AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT

OF

GREEN PLAINS CATTLE COMPANY LLC

This SECOND AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGReement (this
“Agreement”) of Green Plains Cattle Company LLC, a Delaware limited liability
company (the “Company”), is entered into as of September 6, 2019, ( the
“Execution Date”), by and among the Company, Green Plains Inc., an Iowa
corporation (“Green Plains”), TGAM Agribusiness Fund Holdings-B LP, a Delaware
limited partnership (“TGAM”), and the other Persons set forth on the signature
pages hereto (each, an “Investor Member” and collectively, the “Investor
Members”). Green Plains, TGAM and the Investor Members shall each be referred to
herein as a “Member” and collectively as the “Members.”

RECITALS

WHEREAS, the Company was formed by the filing of its Certificate of Formation
(the “Charter”) with the Secretary of State of the State of Delaware (the
“Delaware Secretary of State”) on September 27, 2006, and Green Plains, as the
sole member of the Company, entered into that certain Amended and Restated
Limited Liability Company Agreement of the Company, dated as of June 10, 2014
(together with a Correction to Limited Liability Company Agreement, effective as
of June 10, 2014, the “Prior LLC Agreement”);

WHEREAS, Green Plains, the Company, TGAM and the Investor Members have entered
into that certain Securities Purchase Agreement, dated as of the date hereof,
whereby TGAM and the Investor Members have purchased an aggregate of 50% of the
membership interests of the Company from Green Plains (the “Purchase
Agreement”); and

WHEREAS, the Members desire to enter into this Agreement, effective as of
September 1, 2019 ( the “Effective Date”), to amend and restate the Prior LLC
Agreement in its entirety, delineate their rights and liabilities as Members, to
provide for the Company’s management, and to provide for certain other matters,
all as permitted under the Act.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual promises, covenants and
undertakings herein specified and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, with the intent to be
obligated legally and equitably, the parties hereto agree as follows:

ARTICLE I
DEFINITIONS

1.1     Defined Terms

As used in this Agreement, the following terms have the respective meanings set
forth below:





3

--------------------------------------------------------------------------------

 



 “Acquisition Notice” shall have the meaning set forth in Section 12.3(a).

“Act” shall have the meaning set forth in Section 2.1.

“Actual Cattle Basis” shall have the meaning set forth in Section 6.10(c)(ii).

“Additional Member” shall have the meaning set forth in Section 4.7.

“Adjusted Capital Account” means, with respect to any Member, the balance in
such Member’s Capital Account as of the end of the relevant Allocation Year,
after giving effect to the following adjustments: (i) credit to such Capital
Account any amounts that such Member is deemed to be obligated to restore
pursuant to the penultimate sentences in Regulations Sections 1.704-2(g)(1) and
1.704-2(i)(5), and (ii) debit to such Capital Account the items described in
Regulations Sections 1.704-1(b)(2)(ii)(d)(4), 1.704-1(b)(2)(ii)(d)(5), and
1.704-1(b)(2)(ii)(d)(6).The foregoing definition of Adjusted Capital Account is
intended to comply with the provisions of Regulations Section
1.704-1(b)(2)(ii)(d) and shall be interpreted consistently therewith.

“Additional Business Support Capital Contribution” shall have the meaning set
forth in Section 5.2(b).

“Affiliate”  means, with respect to a Person, any other Person that directly, or
indirectly through one or more intermediaries, controls, or is controlled by, or
is under common control with, such Person. As used in this definition, the word
“control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through ownership of voting securities, by contract or otherwise. For StepStone,
this includes StepStone and any other entity managed or advised by StepStone
Group LP or StepStone Group Real Assets LP.

“Agreement” shall have the meaning set forth in the Recitals.

“Allocation Year” means (i) the period commencing on the Effective Date and
ending on December 31, 2019, (ii) any subsequent twelve (12) month period
commencing on January 1 and ending on December 31, or (iii) any portion of the
period described in clauses (i) or (ii) for which the Company is required to
allocate Profits, Losses, and other items of Company income, gain, loss, or
deduction pursuant to Section 6.3 hereof, unless the Company is required by
Section 706 of the Code to use a different tax year, in which case “Allocation
Year” shall mean such different tax year (or relevant portion thereof).

“Annual Budget” shall have the meaning set forth in Section 3.10(a).

“Assumed Tax Rate” means 40% or such other percentage as determined by a
Supermajority of the Board.

 “Basis Earnout Dispute Notice” shall have the meaning set forth in Section
6.10(d).

“Basis Earnout Dispute Notification Period” shall have the meaning set forth in
Section 6.10(d).





4

--------------------------------------------------------------------------------

 



“Basis Earnout Statement” shall have the meaning set forth in Section 6.10(d).

“Basis Measurement Period” shall have the meaning set forth in Section
6.10(c)(i).

“Board” shall have the meaning set forth in Section 3.1.

“Board Observer” shall have the meanings set forth in Section 3.16.

“Bonus EBITDA” shall have the meaning set forth Section 6.9(c)(i).

“Bonus Dispute Notice” shall have the meaning set forth in Section 6.9(d).

“Bonus Dispute Notification Period” shall have the meaning set forth in Section
6.9(d).

“Bonus Statement” shall have the meaning set forth in Section 6.9(d).

“Book Value” means the excess of the total assets of the Company over the total
liabilities, each to be determined in accordance with GAAP, and excluding
accumulated other comprehensive income related to any hedging instruments with
respect to cattle inventory, consistent with the formula applied in the
preparation of the Actual Member’s Equity Amount (as defined in the Purchase
Agreement). 

“Business” means the operation of beef cattle feedlots.

“Business Acquisition Right” shall have the meaning set forth in Section 12.3.

“Business Support Capital Contribution” shall have the meaning set forth in
Section 5.2(a).

“Buyers” shall have the meaning set forth in the Purchase Agreement.

“Buyers Basis Amount”  shall have the meaning set forth in Section 6.10(b).

“Buyers Bonus Amount”  shall have the meaning set forth in Section 6.9(b).

“Capital Account”  shall have the meaning set forth in Section 5.5.

“Capital Call” shall have the meaning set forth in Section 5.2(b).

“Capital Call Notice” shall have the meaning set forth in Section 5.2(b).

“Capital Contributions”  means, with respect to any Member, the amount of money
and the initial Gross Asset Value of any Property (other than money) contributed
to the Company with respect to the Units in the Company held or purchased by
such Member, including the amount of any Business Support Capital Contributions
that are elected to be converted into Units pursuant to Section 5.2(d), the
amount of any Additional Business Support Capital Contributions that are elected
to be converted pursuant to Section 5.2(d), Voluntary Capital Contributions and
any other additional Capital Contributions, as reflected in Schedule A.

“Charter” shall have the meaning set forth in the recitals.





5

--------------------------------------------------------------------------------

 



“Claim” shall have the meaning set forth in Section 11.1.

“Closing Date” shall have the meaning set forth in the Purchase Agreement.

“Code” means the U.S. Internal Revenue Code of 1986, as amended.

“Company” shall have the meaning set forth in the preamble.

“Company Minimum Gain” has the same meaning as the term “partnership minimum
gain” in Regulations Sections 1.704-2(b)(2) and 1.704-2(d).

“Competing Business Entity” shall have the meaning set forth in Section 12.3.

“Confidential Information” shall have the meaning set forth in Section 12.1.

“Contributing Member” shall have the meaning set forth in Section 5.2(b).

“Contribution Date” shall have the meaning set forth in Section 5.2(b).

“Controlling Interest” shall have the meaning set forth in Section 12.3(c).

“Counter Offer Notice” shall have the meaning set forth in Section 12.3(a).

“Covered Person”  shall have the meaning set forth in Section 3.14(a).

“Delaware Secretary of State” shall have the meaning set forth in the recitals.

“Depreciation” means, for each Allocation Year, an amount equal to the
depreciation, amortization, or other cost recovery deduction allowable for U.S.
federal income tax purposes with respect to an asset for such Allocation Year,
except that (i) with respect to a Property the Gross Asset Value of which
differs from its adjusted basis for U.S. federal income tax purposes and which
difference is being eliminated by use of the “remedial allocation method” as
defined in Regulations Section 1.704-3(d), Depreciation for such period shall be
the amount of the book basis recovered for such period under the rules
prescribed in Regulations Section 1.704-3(d)(2), and (ii) if the Gross Asset
Value of an asset differs from its adjusted basis for U.S. federal income tax
purposes at the beginning of such Allocation Year, Depreciation shall be an
amount that bears the same ratio to such beginning Gross Asset Value as the U.S.
federal income tax depreciation, amortization, or other cost recovery deduction
allowable for such Allocation Year bears to such beginning adjusted tax basis,
provided,  however, that if the adjusted basis for U.S. federal income tax
purposes of an asset at the beginning of such Allocation Year is zero,
Depreciation shall be determined with reference to such beginning Gross Asset
Value using any reasonable method selected by the Board.

“Drag-Along Notice”  shall have the meaning set forth in Section 8.5(c).

“Drag-Along Transaction”  shall have the meaning set forth in Section 8.5(a).

“Drag-Along Transferee”  shall have the meaning set forth in Section 8.5(c).





6

--------------------------------------------------------------------------------

 



“Dragging Member”  shall have the meaning set forth in Section 8.5(a).

“EBITDA” shall have the meaning set forth in Section 6.9(c)(ii).

“Effective Date” shall have the meaning set forth in the recitals.

“Election” shall have the meaning set forth in Section 2.4.

“Execution Date” shall have the meaning set forth in the preamble.

“Excess Cash Flow” shall have the meaning set forth in Section 6.1.

“Exercising Member” shall have the meaning set forth in Section 8.4(b).

“Exercise Notice” shall have the meaning set forth in Section 8.4(b).

“Exercise Period” shall have the meaning set forth in Section 8.4(b).

“Fiscal Year”  shall have the meaning set forth in Section 7.4.

“Fully Exercising Member” shall have the meaning set forth in Section 8.4(c).

“GAAP” means generally accepted accounting principles in effect in the United
States of America from time to time.

“Green Plains” shall have the meaning set forth in the preamble.

“Green Plains Basis Amount” shall have the meaning set forth in Section
6.10(a). 

“Green Plains Bonus Amount” shall have the meaning set forth in Section 6.9(a).

“Green Plains Manager” shall have the meaning set forth in Section 3.2(a).

“Gross Asset Value” means with respect to any asset, the asset’s adjusted basis
for U.S. federal income tax purposes, except as follows:

(i) The initial Gross Asset Value of any asset contributed by a Member to the
Company shall be the gross fair market value of such asset, as determined by the
Board;

(ii) The Gross Asset Values of all Company assets shall be adjusted to equal
their respective gross fair market values, as determined by the Board, as of the
following times: (A) the acquisition of an additional interest in the Company by
any new or existing Member in exchange for more than a de minimis Capital
Contribution; (B) the distribution by the Company to a Member of more than a de
minimis amount of Property as consideration for an interest in the Company; (C)
the liquidation of the Company within the meaning of Regulations Section
1.704-1(b)(2)(ii)(g); and (D) in connection with the grant of an interest in the
Company (other than a de minimis interest) as consideration for the provision of
services to or for the benefit of the Company by an existing Member acting in a
partner capacity, or by a new Member acting in a partner capacity in
anticipation of being a



7

--------------------------------------------------------------------------------

 



Member; provided,  however, that adjustments pursuant to clauses (A), (B), and
(D) above shall be made only if the Board reasonably determines that such
adjustments are necessary or appropriate to reflect the relative economic
interests of the Members in the Company;

(iii) The Gross Asset Value of any Company asset distributed to any Member shall
be adjusted to equal the gross fair market value of such asset on the date of
distribution as determined by the Board; and

(iv) The Gross Asset Values of Company assets shall be increased (or decreased)
to reflect any adjustments to the adjusted basis of such assets pursuant to Code
Section 734(b), but only to the extent that such adjustments are taken into
account in determining Capital Accounts pursuant to (A) Regulation Section
1.704-1(b)(2)(iv)(m) and (B) subparagraph (vi) of the definition of “Profits”
and “Losses” or Section 6.3(c)(vii),  provided,  however, that Gross Asset
Values shall not be adjusted pursuant to this subparagraph (iv) to the extent
the Board determines that an adjustment pursuant to subparagraph (ii) is
necessary or appropriate in connection with a transaction that would otherwise
result in an adjustment pursuant to this subparagraph (iv).

If the Gross Asset Value of an asset has been determined or adjusted pursuant to
subparagraph (i), (ii), or (iv), such Gross Asset Value shall thereafter be
adjusted by the Depreciation taken into account with respect to such asset, for
purposes of computing Profits and Losses.

“Indemnified Person”  shall have the meaning set forth in Section 11.1.

“Independent Accounting Firm” shall have the meaning set forth in the Purchase
Agreement.

“Independent Manager” shall have the meaning set forth in Section 3.2(d).

“Initiating Member”  shall have the meaning set forth in Section 8.6(a).

“Interest Rate” shall have the meaning set forth in Section 5.2(c).

“Inventory Equity Capital Adjustment”  shall have the meaning set forth in the
Purchase Agreement.

“Investor Managers”  shall have the meaning set forth in Section 3.2(a).

“Investor Members”  shall have the meaning set forth in the preamble.

“IRR” means the internal rate of return calculated using the XIRR function in
Excel with the series of cash flows being those cash flows actually received by
such Transferring Member and the dates corresponding with such cash flows.

“LIBOR” means the London Interbank Offered Rate or a comparable or successor
rate which rate is approved by the Board; provided that (i) to the extent a
comparable or successor rate is approved by the Board in connection with any
rate set forth in this definition, the approved rate shall be applied in a
manner consistent with market practice; provided, further that to the extent



8

--------------------------------------------------------------------------------

 



such market practice is not administratively feasible for the Company, such
approved rate shall be applied in a manner as otherwise reasonably determined by
the Board.

“Liquidating Agent”  means the Person appointed by the Board to oversee the
winding-up and liquidation of the Company in accordance with Article X.

“Lower Threshold of EBITDA”  shall have the meaning set forth in Section
6.9(c)(iii).

“Lower Threshold of Forecast Cattle Basis”  shall have the meaning set forth in
Section 6.10(c)(iii).

“Manager” shall have the meaning set forth in Section 3.1.

“Maturity Date” shall have the meaning set forth in Section 5.2(c).

“Measurement Period” shall have the meaning set forth in Section 6.9(c)(iv).

“Member” shall have the meaning set forth in the preamble.

“Member Nonrecourse Debt” has the same meaning as the term “partner nonrecourse
debt” in Regulations Section 1.704-2(b)(4).

“Member Nonrecourse Debt Minimum Gain” means an amount, with respect to each
Member Nonrecourse Debt, equal to the Company Minimum Gain that would result if
such Member Nonrecourse Debt were treated as a Nonrecourse Liability, determined
in accordance with Regulations Section 1.704-2(i)(3).

“Member Nonrecourse Deductions” has the same meaning as the term “partner
nonrecourse deductions” in Regulations Sections 1.704-2(i)(1) and 1.704-2(i)(2).

“Non-Contributing Member” shall have the meaning set forth in Section 5.2(b).

“Nonrecourse Deductions” has the meaning set forth in Regulations Sections
1.704-2(b)(1) and 1.704-2(c).

“Nonrecourse Liability” has the meaning set forth in Regulations Section
1.704-2(b)(3).

“Non-Selling Member”  shall have the meaning set forth in Section 8.4(a).

“Officers”  shall have the meaning set forth in Section 3.13.

“Organizational Documents”  means (a) with respect to a corporation, the
certificate or articles of incorporation and bylaws; (b) with respect to a
limited liability company, the articles (or certificate) of formation and
limited liability company agreement (or operating agreement) or other similar
agreement; (c) with respect to any other entity, any charter or similar document
adopted or filed in connection with the creation, formation or organization of
such entity; and (d) any amendment to any of the foregoing.

“Other Members”  shall have the meaning set forth in Section 8.6(a).





9

--------------------------------------------------------------------------------

 



“Percentage Interests” means a Member’s fractional interest in the income,
gains, losses, deductions and expenses of the Company and is the percentage
obtained by multiplying 100 by the quotient obtained by dividing (i) the total
number of Units held by such Member by (ii) the aggregate number of outstanding
Units.

“Permitted Transfer”  shall have the meaning set forth in Section 8.3.

“Permitted Transferee” shall have the meaning set forth in Section 8.3.

“Person” means any individual, entity, corporation, partnership, association,
limited liability company, limited liability partnership, joint-stock company,
trust or unincorporated organization.

“Prior LLC Agreement” shall have the meaning set forth in the recitals.

“Profits” and “Losses” mean, for each Allocation Year, an amount equal to the
Company’s taxable income or loss for such Allocation Year, determined in
accordance with Section 703(a) of the Code (for this purpose, all items of
income, gain, loss, or deduction required to be stated separately pursuant to
Section 703(a)(1) of the Code shall be included in taxable income or loss), with
the following adjustments (without duplication):

(i) Any income of the Company that is exempt from U.S. federal income tax and
not otherwise taken into account in computing Profits or Losses pursuant to this
definition of “Profits” and “Losses” shall be added to such taxable income or
loss;

(ii) Any expenditures of the Company described in Section 705(a)(2)(B) of the
Code or treated as Section 705(a)(2)(B) expenditures pursuant to Regulations
Section 1.704-1(b)(2)(iv)(i), and not otherwise taken into account in computing
Profits or Losses pursuant to this definition of “Profits” and “Losses,” shall
be subtracted from such taxable income or loss;

(iii) In the event the Gross Asset Value of any Company asset is adjusted
pursuant to subparagraphs (ii) or (iii) of the definition of “Gross Asset
Value,” the amount of such adjustment shall be treated as an item of gain (if
the adjustment increases the Gross Asset Value of the asset) or an item of loss
(if the adjustment decreases the Gross Asset Value of the asset) from the
disposition of such asset and shall be taken into account for purposes of
computing Profits or Losses;

(iv) Gain or loss resulting from any disposition of Property with respect to
which gain or loss is recognized for U.S. federal income tax purposes shall be
computed by reference to the Gross Asset Value of the Property disposed of,
notwithstanding that the adjusted tax basis of such Property differs from its
Gross Asset Value;

(v) In lieu of the depreciation, amortization, and other cost recovery
deductions taken into account in computing such taxable income or loss, there
shall be taken into account Depreciation for such Allocation Year, computed in
accordance with the definition of Depreciation;





10

--------------------------------------------------------------------------------

 



(vi) To the extent an adjustment to the adjusted tax basis of any Company asset
pursuant to Section 734(b) of the Code is required, pursuant to Regulations
Section 1.704-1(b)(2)(iv)(m)(4), to be taken into account in determining Capital
Accounts as a result of a distribution other than in liquidation of a Member’s
interest in the Company, the amount of such adjustment shall be treated as an
item of gain (if the adjustment increases the basis of the asset) or loss (if
the adjustment decreases such basis) from the disposition of such asset and
shall be taken into account for purposes of computing Profits or Losses; and

(vii) Notwithstanding any other provision of this definition, any items that are
specially allocated pursuant to Section 6.3(b) or (c) hereof shall not be taken
into account in computing Profits or Losses.

The amounts of the items of Company income, gain, loss, or deduction available
to be specially allocated pursuant to Section 6.3(b) and (c) hereof shall be
determined by applying rules analogous to those set forth in subparagraphs (i)
through (vi) above.

“Property” means all real and personal property acquired by the Company,
including cash, and any improvements thereto, and shall include both tangible
and intangible property.

“Prohibited Conduct”  shall have the meaning set forth in Section 3.14(a).

“Proposed Sale” shall have the meaning set forth in Section 12.3(a).

“Proposed Sale Terms” shall have the meaning set forth in Section 12.3(a).

“Proposed Sale Exercise Period” shall have the meaning set forth in Section
12.3(a).

“Purchase Agreement” shall have the meaning set forth in the recitals.

“Regulations” means the Income Tax Regulations, including Temporary Regulations,
promulgated under the Code, as such regulations are amended from time to time.

“Regulatory Allocations” shall have the meaning set forth in Section 6.3(d).

“Remaining Units” shall have the meaning set forth in Section 8.4(c).

“Restricted Period” shall have the meaning set forth in Section 12.2.

“Restrictive Covenants” shall have the meaning set forth in Section 12.5.

“Right of First Purchase” shall have the meaning set forth in Section 8.4(a).

“Sale Notice”  shall have the meaning set forth in Section 8.6(a).

“Sale Acceptance Notice” shall have the meaning set forth in Section 12.3(a).

“Sale and Purchase Agreement” shall have the meaning set forth in Section
12.3(b).

“Secondary Purchase Right” shall have the meaning set forth in Section 8.4(c).





11

--------------------------------------------------------------------------------

 



“Selling Member” shall have the meaning set forth in Section 8.4(a).

“Shared Services Agreement” means that certain Shared Services Agreement, by and
between the Company and Green Plains, dated as of the Effective Date.

“Shortfall Amount” shall have the meaning set forth in Section 5.2(b).

“StepStone” shall mean StepStone Atlantic Fund, L.P., a Delaware limited
partnership.

“Supermajority” shall have the meaning set forth in Section 3.10.

“Tax Distributions” shall have the meaning set forth in Section 6.2.

“TGAM” shall have the meaning set forth in the preamble.

“TGAM Manager” shall have the meaning set forth in Section 3.2(b).

“Threshold Purchase Price” shall have the meaning set forth in Section 8.5(a). 

“Transfer”  shall have the meaning set forth in Section 8.2.

“Transfer Notice”  shall have the meaning set forth in Section 8.4(a).

“Transfer Units” shall have the meaning set forth in Section 8.4(a).

“Undersubscription Notice” shall have the meaning set forth in Section 8.4(c).

“Unit Transfer” shall have the meaning set forth in Section 8.4(e).

“Units”  shall have the meaning set forth in Section 4.1.

“Upper Threshold of EBITDA”  shall have the meaning set forth in Section 6.9(c).

“Upper Threshold of Forecast Cattle Basis”  shall have the meaning set forth in
Section 6.10(c)(iv).

ARTICLE II
ORGANIZATIONAL MATTERS

2.1     Formation

The Company was formed on September 27, 2006 pursuant to the Delaware Limited
Liability Company Act, as amended (the “Act”). To the fullest extent permitted
by the Act, this Agreement shall control as to any conflict between this
Agreement and the Act or as to any matter provided for in this Agreement that is
also provided for in the Act.

2.2     Name

The name of the Company shall be “Green Plains Cattle Company LLC.” The Board in
its sole discretion may change the name of the Company at any time and from time
to time. Notification of any such change shall be given to all of the Members.
The Company’s business may be conducted under its name and/or any other name or
names deemed advisable by the Board.



12

--------------------------------------------------------------------------------

 



2.3     Purpose

The Company has been formed for the purpose of engaging in any business for
which a limited liability company may be formed pursuant to the Act.

2.4     Tax Classification

The Members acknowledge that pursuant to Regulation Section 301.7701-3, the
Company shall be classified as a partnership for federal income tax purposes
until the effective date of any election (“Election”) to change its
classification on IRS Form 8832, Entity Classification Election. The Members
agree that the Board shall have the authority to file and make the Election on
behalf of the Company and each Member at such time as the Board determines in
its sole discretion.

2.5     No State-Law Partnership

The Company’s classification as a partnership will apply only for federal (and,
as appropriate, state and local) income tax purposes. This characterization does
not create or imply a general partnership, limited partnership or joint venture
among the Members for state law or any other purpose. Instead, the Members
acknowledge the Company’s status as a limited liability company formed under the
Act.

2.6     Registered Office and Agent; Principal Place of Business

The location of the registered office of the Company and the Company’s
registered agent at such address shall be determined by the Board. The location
of the principal place of business of the Company shall be 1811 Aksarben Drive,
Omaha, Nebraska 68106 or at such location as the Board may from time to time
select.

2.7     Term

The Company shall have perpetual existence; provided,  however, that the Company
shall be dissolved upon the occurrence of an event set forth in Article X.

ARTICLE III
MANAGEMENT AND CONTROL OF THE COMPANY

3.1     Composition

 The management, control and operation of the business and affairs of the
Company shall be vested exclusively in a Board of Managers (the “Board” and each
individual sitting on the Board, a “Manager”), which is hereby authorized and
empowered on behalf and in the name of the Company, subject to the terms of this
Agreement, to carry out any and all of the purposes of the Company and to
perform all acts and enter into and perform all contracts and other undertakings
that it may in its sole discretion deem necessary, advisable, convenient or
incidental thereto. Subject to the designation rights set forth in Section 3.2,
the Board shall consist of the number of Managers as determined by the Board,
which number may be increased or decreased by the Board from time to time;
provided,  however, that the number may not be decreased below the number of
Manager designees granted to the Members pursuant to Section 3.2 (unless
adjusted in accordance with Section 3.6).

3.2     Initial Managers

The Board shall initially consist of five (5) Managers, to be designated as
follows:

(a)Green Plains shall be entitled to designate two (2) Managers, or in the event
the size of the Board is increased pursuant to Section 3.1, the number of
Managers equal to two-fifths (2/5) of the Board, rounded up (each, a “Green
Plains Manager” and collectively, the “Green Plains Managers”).



13

--------------------------------------------------------------------------------

 



(b)TGAM shall be entitled to designate one (1) Manager, or in the event the size
of the Board is increased pursuant to Section 3.1, the number of Managers equal
to one-fifth (1/5) of the Board, rounded up (each, a “TGAM Manager” and
collectively, the “TGAM Managers”). Notwithstanding the foregoing or anything
contained in this Agreement to the contrary, in no event shall TGAM designate as
a TGAM Manager any individual serving as a director on the Board of Directors of
Green Plains.

(c)StepStone shall be entitled to designate one (1) Manager, or in the event the
size of the Board is increased pursuant to Section 3.1, the number of Managers
equal to one-fifth (1/5) of the Board, rounded up (each, an “Investor Manager”
and collectively, the “Investor Managers”). Notwithstanding the foregoing or
anything contained in this Agreement to the contrary, in no event shall
StepStone designate as an Investor Manager any individual serving as a director
on the Board of Directors of Green Plains.

(d)The remaining Manager (or Managers representing one-fifth (1/5) of the Board,
in the event the size of the Board is increased pursuant to Section 3.1, rounded
up) shall be an individual elected by the unanimous vote of the Green Plains
Managers, the TGAM Managers and the Investor Managers (the “Independent Manager”
and collectively, the “Independent Managers”).

(e)Notwithstanding any increase in the number of Managers pursuant to Section
3.1 or any decrease in the number of Managers pursuant to Section 3.6, in no
event shall Green Plains have the right to designate a Supermajority (as defined
below) of the Managers.

Each Manager shall serve in such capacity until such Manager’s death,
disability, resignation in accordance with Section 3.4, or removal in accordance
with Section 3.5. As of the Effective Date, the Board shall consist of the
individuals listed on Schedule B hereto. The Board shall be the “manager” within
the meaning of the Act.

3.3     Voting; Required Vote for Board Action

Each Manager shall have one vote. A majority of the Managers serving on the
Board shall constitute a quorum for the transaction of business of the Board;
provided, that at least one Green Plains Manager and one TGAM Manager are
required to constitute a quorum for the transaction of any business of the Board
(if there is at least one Green Plains Manager and one TGAM Manager on the Board
at such time). At all times when the Board is conducting business at a meeting
of the Board, a quorum of the Board must be present, whether in person or by
teleconference, at such meeting. If a quorum shall not be present at any meeting
of the Board, then the Managers present at the meeting may adjourn the meeting
from time to time, without notice other than announcement at the meeting, until
a quorum shall be present.

3.4     Resignation

A Manager may resign at any time by giving written notice to the Board, to take
effect upon receipt of that notice or at such later time specified in the
notice. Unless otherwise specified in the notice, the acceptance of the
resignation shall not be necessary to make it effective. The resignation of a
Manager shall not affect any rights the Manager or any of its Affiliates may
have under this Agreement or any other written agreement with the Company, and
the resignation of a Manager shall not affect such Manager’s rights as a Member
or constitute a withdrawal of such Manager as a Member.



14

--------------------------------------------------------------------------------

 



3.5     Removal; Vacancies

Any Manager may be removed with or without cause only by consent of the Member
entitled to designate such Manager in accordance with Section 3.2;  provided
that the Independent Manager may be removed with or without cause by the
unanimous vote of the Green Plains Managers, the TGAM Managers and the Investor
Managers. For the avoidance of doubt, if a vacancy is created on the Board at
any time by the death, disability, retirement, resignation or removal of any
Manager, the Member that designated such Manager to serve on the Board shall
have the sole and exclusive right to designate a replacement thereof by written
notice to the Board. In the event that no Member is entitled to designate such
replacement, then such vacancy shall be filled by the unanimous consent of the
Board.

3.6     Removal of Board Seats

 

(a)If at any time Green Plains, individually or together with Green Plains’
Affiliates, owns less than 25% of the Units of the Company on a fully diluted
basis, it shall lose the right to designate one Green Plains Manager as set
forth in Section 3.2 and, at such time, the right to designate one (1) Manager
shall be made by a vote of a majority-in-interest of the Members. If at any time
Green Plains, individually or together with Green Plains’ Affiliates, owns less
than 10% of the Units of the Company on a fully diluted basis, it shall lose the
designation rights set forth in Section 3.2 and the number of Board members
shall be adjusted downward by one (1) such that the Board consists of four (4)
Managers.

(b)If at any time TGAM has less than $25,000,000 invested capital in its Capital
Account, it shall lose the designation rights set forth in Section 3.2 and the
number of Board members shall be adjusted downward.

(c)If at any time StepStone, individually or together with StepStone’s
Affiliates, owns less than 50% of the number of the Units of the Company held by
StepStone as of the Closing Date, it shall lose the designation right set forth
in Section 3.2 and, at such time, the right to designate one (1) Manager shall
be made by the Person acquiring StepStone’s interest, subject to the limitations
set forth in Section 3.2(e).  

3.7     Board Meetings

Regular meetings of the Board shall be held at such times and places as shall be
designated from time to time by resolution of the Board, but which shall not be
less than once per calendar quarter, on at least twenty-four (24) hours’ notice
to each Manager. Special meetings of the Board may be called by any Manager on
at least twenty-four (24)  hours’ notice to each other Manager, which notice
must include appropriate dial-in information to permit each Manager to
participate in such meeting by means of telephone conference. Such notice need
not state the purpose or purposes of such meeting, except as may otherwise be
required by law. Subject to Sections 3.10 and 3.11, at each meeting of the
Managers at which a quorum is present, all questions and business shall be
determined by the affirmative vote of a majority of the Managers present.

3.8     Action Without a Meeting

Any action required or permitted to be taken at any meeting of the Board may be
taken without a meeting if the Managers having not less than the minimum number
of votes that would be necessary to authorize or take such action at a meeting
at which all Managers entitled to vote thereon were present and voted shall have
executed a written consent with respect to such action taken in lieu of a
meeting; provided,  however, that such action



15

--------------------------------------------------------------------------------

 



by written consent must be executed by at least one Green Plains Manager and one
TGAM Manager (if there is at least one Green Plains Manager and one TGAM Manager
on the Board at such time).

3.9     Duties and Obligations of the Board

﻿

(a)The Board shall cause the Company to conduct its business and operations
separate and apart from that of any Member or any of their Affiliates,
including, without limitation: (i) segregating Property and not allowing funds
or other Property to be commingled with the funds or other assets of, held by,
or registered in the name of any Member or any of their Affiliates; (ii)
maintaining books and financial records of the Company separate from the books
and financial records of any Member and their Affiliates, and observing all
Company procedures and formalities, including, without limitation, maintaining
minutes of meetings of the Members and acting on behalf of the Company only
pursuant to due authorization; (iii) causing the Company to pay its liabilities
from assets of the Company; and (iv) causing the Company to conduct its dealings
with third parties in its own name and as a separate and independent entity.

(b)The Board shall take all actions that may be necessary or appropriate for:
(i) the continuation of the Company’s valid existence as a limited liability
company under the laws of the State of Delaware and of each other jurisdiction
in which such existence is necessary to protect the limited liability of the
Members or to enable the Company to conduct the business in which it is engaged;
and (ii) the accomplishment of the Company’s purposes in accordance with the
provisions of this Agreement and applicable laws and regulations.

(c)Each Manager shall devote to the affairs of the Company such time as may be
reasonably necessary to carry out his, her or its obligations hereunder.

(d)The Managers’ fiduciary duties of loyalty and care are expressly limited by
the provisions set forth in Section 3.14,  Section 12.7 and Section 13.1
hereunder.

3.10     Certain Decisions Requiring the Approval of a Supermajority of the
Board

Notwithstanding anything in this Agreement to the contrary, the following
actions by the Board shall require the approval of four (4) of the five (5)
Managers, or if the size of the Board is decreased to four (4) Managers, then
three (3) of the four (4) Managers (a “Supermajority”):

(a)approving the annual budget prepared by the Chief Financial Officer of the
Company and delivered to the Board at least one week prior to the first
quarterly Board meeting of each fiscal year of the Company (each, an “Annual
Budget”);

(b)repurchasing, creating, authorizing or issuing any Units or other equity
interests in the Company (including any securities convertible into or
exercisable or exchangeable for Units or equity interests in the Company), or
registering any securities of the Company under the Securities Act or any public
offering of securities;

(c)except as specified in an Annual Budget that has been approved in accordance
with Section 3.10(a), entering into, modifying, amending or terminating, or
agreeing to enter into, modify, amend or terminate any agreement, contract or
other



16

--------------------------------------------------------------------------------

 



arrangement (or series of related arrangements) (A) not in the ordinary course
of business (i.e., related to cattle or cattle feed) pursuant to which the
Company or any of its subsidiaries would pay or receive, or reasonably expect to
pay or receive, an aggregate amount in excess of $1,000,000, over the term of
such agreement, contract or other arrangement or (B) which contains material
restrictions on the operation of the business of the Company and its
subsidiaries or their respective Affiliates;

(d)(i) entering into, materially amending or otherwise materially modifying a
note, credit agreement, credit facility, letter of credit or other instrument of
indebtedness for borrowed money; (ii) otherwise incurring indebtedness for
borrowed money or agreeing to furnish a guarantee or other credit support; or
(iii) except as specified in an Annual Budget that has been approved in
accordance with Section 3.10(a), the purchase, redemption, cancellation,
prepayment or other complete or partial discharge in advance of a scheduled
payment or mandatory redemption date of any such obligation in any transaction
or series of related transactions;

(e)liquidating, winding up or dissolving the Company;

(f)adopting a plan or proposal for a complete or partial liquidation,
reorganization or recapitalization or commencement of any case, proceeding or
action seeking relief under any laws relating to bankruptcy, insolvency,
conservatorship or relief of debtors, or applying for or consenting to the
appointment of a receiver, trustee, custodian, conservator or similar official,
or filing an answer admitting the material allegations of a petition filed
against the Company in any such proceeding, or making a general assignment for
the benefit of creditors, or admitting in writing its inability or failing
generally to pay its debts as they become due;

(g)adopting any employee compensation plan, employee benefit plan or welfare
plan;

(h)appointing, electing or removing key employees or officers of the Company
except for “Cause” (as such term is defined in such individual’s employment
agreement), changing the compensation for such key employee or officer or
entering into or amending any employment or severance agreement with such key
employee or officer;

(i)adopting any new, or amending any existing, equity incentive plan or similar
incentive arrangement;

(j)the granting of any Units, profits interests or similar incentive equity to
any employee, manager, director or consultant of the Company pursuant to any
equity incentive plan, phantom equity plan or similar equity arrangement of the
Company, and the determination of the terms of such grant, including the
dilutive effect of any such grant on the Members;

(k)consummating any consolidation, merger or other business combination, or
other sale of a controlling interest in the Company;



17

--------------------------------------------------------------------------------

 



(l)changing the Company’s independent public accountants;

(m)any elections, decisions or determinations with respect to taxes of the
Company, including, without limitations, adopting any voluntary change in the
tax classification for U.S. federal income tax purposes of the Company or any
actions to be taken by the Partnership Representative pursuant to Section 7.1;

(n)commencing or settling any litigation, investigation, proceeding or
governmental or regulatory action for an aggregate amount over $100,000;

(o)purchasing, selling, leasing, transferring, or otherwise acquiring or
disposing of all or substantially all the equity interests and/or assets of the
Company or any other Person in any transaction or series of related
transactions;

(p)(i) selling any assets to a Member or its Affiliates (other than the Company
or a subsidiary thereof) for less than fair market value (as reasonably
determined by the Board), (ii) providing compensation to, or changing the
compensation of, any Manager, other than reimbursement of expenses permitted in
accordance with Section 3.12, or (iii) terminating or entering into or modifying
any agreement or transaction with a Member, Manager or an Affiliate of a Member
or Manager; provided,  however, the Shared Services Agreement may be amended
(but not terminated) by a simple majority of the Board and, for the avoidance of
doubt, termination of the Shared Services Agreement shall require approval by a
Supermajority;

(q)approving any Business Support Capital Calls pursuant to Section 5.2 or
Voluntary Capital Calls pursuant to Section 5.3;

(r)approving any Permitted Transfer pursuant to Section 8.3.

3.11     Certain Decisions Requiring the Unanimous Approval of the Board

Notwithstanding anything in this Agreement to the contrary, the following
actions by the Company shall require the unanimous approval of the Board:

(a)changing the business of the Company or its purpose, or converting the
Company to another type or form of business entity;

(b)forming any subsidiary of the Company;

(c)amending the rights, preferences or privileges conferred upon one or more
classes of the Company’s equity interests, including conversion of any equity
interests into preferred interests;

(d)amending, modifying or waiving any provision of the Charter or this Agreement
(provided, that any such action shall also require any additional approval
required pursuant to Section 13.2); and



18

--------------------------------------------------------------------------------

 



(e)the making of any announcement or public release of information about the
Company or the Members, unless required by applicable law or regulation.

3.12     Compensation of Managers

Unless approved by the Board in accordance with Section 3.10(p), the Managers
shall not be entitled to compensation for serving on the Board; provided,
however, that the Green Plains Manager designated as the Chairman of the Board
shall be entitled to receive annual compensation of $120,000 per year that such
Green Plains Manager serves as Chairman of the Board (or such pro rata portion
of the $120,000 if less than a year) and the second Green Plains Manager shall
be entitled to receive annual compensation of $50,000 per year that such Green
Plains Manager serves on the Board (or such pro rata portion of the $50,000 if
less than a year); provided further, that the TGAM Manager and the Investor
Manager shall each be entitled to receive annual compensation of $50,000 per
year that such TGAM Manager or Investor Manager serves on the Board (or such pro
rata portion of the $50,000 if less than a year) and the Independent Manager
shall be entitled to receive annual compensation in an amount as determined by a
simple majority of the Board per year that such Independent Manager serves on
the Board (or such pro rata portion of such amount if less than a year).
Managers may be paid their reasonable out-of-pocket expenses, if any, for
attendance at each meeting of the Board. Nothing contained in this Agreement
shall be construed to preclude a Manager from serving the Company in any other
capacity and receiving compensation from the Company for such service.

3.13     Officers

The Company may have such officers (the “Officers”) as the Board in its
discretion may appoint. The Board may remove any Officer with or without cause
at any time; provided,  however, that such removal shall be without prejudice to
the contractual rights, if any, of the Officer so removed. Election or
appointment of an Officer shall not of itself create contractual rights. Any
such Officers may, subject to the general direction of the Board, have
responsibility for the management of the normal and customary day-to-day
operations of the Company, and act as “agents” of the Company in carrying out
such activities. The Officers shall be compensated as determined by the Board.
Any Officer may resign at any time. Such resignation shall be in writing and
shall take effect at the time specified therein or, if no time is specified, at
the time of its receipt by the Board. The acceptance of a resignation shall not
be necessary to make it effective unless expressly so provided in the
resignation. The Officers of the Company, in the performance of their duties as
such, shall owe to the Company duties of loyalty and due care of the type owed
by the officers of a corporation to such corporation and its stockholders under
the laws of the state of Delaware, subject to the limitations set forth in
Section 3.14,  Section 12.7 and Section 13.1.

3.14     Liability of the Managers and Officers

﻿

(a)General. No Manager, Officer or their respective Affiliates (other than the
Company), and the members, shareholders, controlling Persons, officers,
directors, partners, employees, consultants, attorneys and agents of such
Manager, Officer or its respective Affiliates (other than the Company) (each, a
“Covered Person” and collectively, the “Covered Persons”), shall be liable to
the Company or any Member for any act or omission taken or suffered by such
Covered Person in good faith and in the reasonable belief that such act or
omission is in or is not contrary to the best interests of the Company and, if
applicable, is within the scope of authority granted to such Covered Person by
this Agreement; provided that such act or omission does not constitute grossly
negligent or reckless conduct, intentional misconduct, a knowing violation of



19

--------------------------------------------------------------------------------

 



law or, if applicable, a willful breach of fiduciary duty, by such Covered
Person (such conduct, “Prohibited Conduct”). No Member shall be liable to the
Company or any Member for any action taken by any other Member. To the extent
that, at law or in equity, a Covered Person has duties and liabilities relating
thereto to the Company or to the Members, such Covered Person shall not be
liable to the Company or any Member for its good faith reliance on the
provisions of this Agreement. The provisions of this Agreement, to the extent
that they expressly restrict the duties and liabilities of a Covered Person
otherwise existing at law or in equity, are agreed by the Members to replace, to
the extent permitted by law, such other duties and liabilities of such Covered
Person.



(b)Reliance. A Covered Person shall incur no liability in acting upon any
signature or writing reasonably believed by such Covered Person to be genuine,
may rely on a certificate signed by an executive officer of any Person in order
to ascertain any fact with respect to such Person or within such Person’s
knowledge, and may rely on an opinion of counsel selected by such Covered Person
with respect to legal matters. Each Covered Person may act directly or through
its agents or attorneys. Each Covered Person may rely on information, opinions,
reports, or statements, including financial statements and other financial data,
if prepared or presented by (i) one or more Members, Managers or employees of
the Company whom the Covered Person reasonably believes to be reliable and
competent in the matters presented or (ii) legal counsel, public accountants, or
other Persons as to matters the Covered Person reasonably believes are within
the Persons’ professional or expert competence, and the Covered Person shall not
be liable for anything done, suffered or omitted in good faith and within the
scope of this Agreement in reasonable reliance upon the advice of any of such
Persons. No Covered Person shall be liable to the Company or any Member for any
error of judgment made in good faith by such Covered Person or its officers or
directors; provided that such error does not constitute Prohibited Conduct.
Except as otherwise provided in this Section 3.14(b), no Covered Person shall be
liable to the Company or any Member for any mistake of fact or judgment by such
Covered Person in conducting the affairs of the Company or otherwise acting in
respect of and within the scope of this Agreement; provided that such mistake
does not constitute Prohibited Conduct.

(c)No Liability for Return of Capital Contributions. No Covered Person shall be
liable for the return of any Capital Contributions or Capital Account of any
Member, and such return shall be made solely from available Company assets, if
any, and each Member hereby waives any and all claims it may have against each
Covered Person in this regard.

3.15    Reliance by Third Parties

In dealing with the Managers and the duly appointed Officers of the Company, no
Person shall be required to inquire as to the Managers’ or any Officer’s
authority to bind the Company.

3.16    Board Observers

For so long as Green Plains or TGAM, as applicable, holds Units each shall have
the right to designate one natural Person as a Board observer (each a “Board
Observer”). The Board Observer will have the right as a non-voting observer to
attend in person or join telephonically, each meeting of the Board and any
committee thereof; provided, the Board Observer shall not disclose to any Person
any confidential information disclosed at any meeting of the Board or committee
thereof or contained in any material received by the Board Observer in
connection with any Board materials or meeting of the Board or such committee
and provided further that the Board Observer may be excluded from any meeting
(or portion thereof) where such



20

--------------------------------------------------------------------------------

 



exclusion is require to retain attorney-client privilege or any similar
evidentiary privilege. The Board shall provide the Board Observer copies of all
notices, minutes, consents and other materials that it provides to the Managers
at the same time and in the same manner as provided such Managers; provided that
the Board Observer shall not be provided with any materials where provision of
such materials would cause a waiver of attorney-client privilege or any similar
evidentiary privilege. Green Plains or TGAM, as applicable, may remove their
respective designated Board Observer, and the Board Observer may resign, at any
time with or without cause upon notice to the Company. In the event of a
vacancy, Green Plains or TGAM may designate a new Board Observer by notice to
the Board.

ARTICLE IV
THE MEMBERS

4.1     Members

The Members shall be listed on Schedule A hereto, as maintained by the Board and
from time to time amended and supplemented in accordance with this Agreement.
Each Member’s membership interest in the Company shall be represented by
“Units.” Subject to Section 4.7, the Board may admit new members from time to
time so long as such new members execute a counterpart signature page or joinder
to this Agreement. The Board may update Schedule A attached hereto to reflect
any changes in membership. Other than as expressly permitted pursuant to this
Agreement, no Member shall have the right to resign or withdraw from the
Company.

4.2     Members Are Not Agents

Pursuant to Article III, the management of the Company is vested in the Board.
No Member, with the exception of a Member that is a Manager, shall have any
power to participate in the management of the Company except as expressly
authorized by this Agreement or the Charter. With the exception of a Member that
is a Manager, no Member, acting solely in the capacity of a Member, is an agent
of the Company nor does any Member, unless expressly and duly authorized in
writing to do so by the Board, have any power or authority to (a) bind or act on
behalf of the Company in any way, (b) pledge its credit, (c) execute an
instrument on its behalf, or (d) render it liable for any purpose.

4.3     Voting Rights

No Member, with the exception of a Member that is a Manager, has any voting
rights except with respect to those matters specifically reserved for a Member
vote as set forth in this Agreement and as required in the Act.

4.4     Meetings of the Members

﻿

(a)Meetings of the Members may be called at any time by the Board.

(b)Each meeting of the Members shall be called with at least seven (7) days but
not more than thirty (30) days’ advance written notice, specifying the agenda
for the meeting. Such notice may be waived by a Member at any time, and will be
deemed to have been waived if the Member participates in the meeting. Meetings
may also be held telephonically whereby each of the Members can hear each of the
other Members. The Board shall establish all other provisions relating to
meetings of Members, including the time, place or purpose of any meeting at
which any matter is to be voted on by any Members, voting in person or by proxy
or any other matter with respect to the exercise of any such right to vote.
Action by the Members may also be taken by



21

--------------------------------------------------------------------------------

 



written consent of the Members having not less than the minimum number of votes
that would be necessary to authorize or take such action at a meeting, but in no
event by a vote of less than a majority-in-interest of the Members. The
Company’s Secretary or such other officer designated by the Board shall be
responsible for taking minutes of the Member meetings and safekeeping them on
behalf of the Company.

4.5     Limitation of Liability

 To the fullest extent permitted by law, no Member shall be liable for any
action taken as a Member, or for any failure to take any action. It is the
intent of the parties to this Agreement to limit, to the fullest extent
permitted by law, the duties of each Member to the Company and to the other
Members (including fiduciary duties), and the parties to this Agreement hereby
agree that, except as specifically set forth in this Agreement, to the fullest
extent permitted by law, each Member shall not owe any duty (fiduciary or
otherwise) to the Company or the other Members. No Member shall be liable under
a judgment, decree, or order of a court, or in any other manner, for the debts
or any other obligations or liabilities of the Company. A Member shall be liable
only to make its Capital Contributions and shall not be required to restore a
deficit balance in its Capital Account or to lend any funds to the Company,
other than Business Support Capital Contributions pursuant to Section 5.2, or
after its Capital Contributions have been made, to make any additional
contributions, assessments, or payments to the Company; provided, that a Member
may be required to repay distributions made to it in violation of this Agreement
or the Act as provided in Section 18-607(b) of the Act; and provided, further,
that a Member may incur certain indemnification obligations as set forth in
Article XI.

4.6     Transactions Between a Member and the Company

 Except as otherwise provided by applicable law, any Member may, but shall not
be obligated to, lend money to the Company, act as surety for the Company and
transact other business with the Company, and shall have the same rights and
obligations when transacting business with the Company as a Person who is not a
Member; provided, that the terms of any such transaction shall be comparable to
those negotiated by unrelated parties on an arm’s-length basis and approved by
the Board in accordance with Section 3.10. A Member, any Affiliate thereof, or
an employee, stockholder, agent, director, manager, member, or officer of a
Member or any Affiliate thereof, may also be an employee or be retained as an
agent of the Company. Notwithstanding anything to the contrary, the existence of
these relationships and acting in such capacities will not result in the Member
being deemed to be participating in the control of the business of the Company
or otherwise affect the limited liability of the Member.

4.7     Additional Members

Subject to compliance with the terms and conditions of this Agreement, the
Company is authorized to admit any Person(s) as an additional Member(s) of the
Company in connection with any issuance or Transfer in compliance with the terms
of this Agreement (each, an “Additional Member” and collectively, the
“Additional Members”). In accordance with the foregoing, the Board may issue (a)
Units or other interests in the Company to an Additional Member in exchange for
cash, property or services or any combination thereof, and (b) Units or other
interests in the Company with rights and terms superior to the existing Units
and interests in the Company; provided, in each of clause (a) and (b), such
action is taken in accordance with Section 3.10 or as otherwise permitted under
Article VIII, and the Members hereby consent and agree to any amendment to this
Agreement to reflect such issuance and the admission of an Additional Member in
accordance with the terms of this Agreement. Each such Person shall be admitted
as an Additional Member at the time such Person (a) executes a signature page or
joinder



22

--------------------------------------------------------------------------------

 



agreement (in a form reasonably acceptable to the Board) agreeing to be bound by
this Agreement, and (b) is designated as a Member on the books of the Company.

ARTICLE V
CAPITAL CONTRIBUTIONS AND CAPITAL ACCOUNTS

5.1     Capital Contributions

  Schedule A reflects the Capital Contributions to the Company by the Members as
of the Effective Date.  Schedule A shall be amended from time to time to reflect
any additional Capital Contributions to the Company by the Members or any
Additional Members of the Company after the Effective Date, and any issuances of
Units of the Company in respect thereof. Except as set forth in Section 5.2, no
Member shall be required to contribute additional capital to the Company in
excess of such Member’s Capital Contribution as shown on Schedule A.

5.2     Business Support Capital Contributions

﻿

(a)Without in any way limiting the authority of the Company to borrow funds from
any Person, in the event that the Board determines in accordance with Section
3.10 that there is a need for additional Capital Contributions because the
Excess Cash Flow is insufficient to enable the Company to fund (i) margin calls
or other liabilities associated with the Company’s hedge, future or forward
contracts, or any financial derivative contracts or (ii) costs or improvements
necessary to operate or maintain the Business or assets of the Company in
accordance with prudent industry practices or to comply with applicable legal
requirements, then the Company shall request additional capital from the
Members (a “Business Support Capital Contribution”) in accordance with this
Section 5.2.

(b)Promptly following the determination of the Board in accordance with Section
3.10 that a Business Support Capital Contribution is required (a “Capital
Call”), the Board shall issue a written notice of the Capital Call (a “Capital
Call Notice”) to the Members specifying (i) that a Business Support Capital
Contribution is needed, (ii) the amount of each Member’s pro rata share (based
on its respective Percentage Interests) of the Business Support Capital
Contribution, (iii) the purpose for which the Business Support Capital
Contribution will be used and (iv) the date on which such Business Support
Capital Contribution is due (the “Contribution Date”), which shall be not less
than twenty-one (21) days from the Member’s receipt of the of the Capital Call
Notice. Each Member may elect, but has no obligation, to make any Capital
Contribution. If a Member (a “Non-Contributing Member”) fails to make any
Business Support Capital Contribution in accordance with this Agreement in full
on or before the Contribution Date, the other Members (each a “Contributing
Member”) shall have the right, but not the obligation, to (i) lend the Company
an amount equal to some or all of the Non-Contributing Member’s unpaid portion
of the required Business Support Capital Contribution set forth in the Capital
Call Notice (the “Shortfall Amount” and the portion of the Shortfall Amount a
Contributing Member elects to contribute, if any, the “Additional Business
Support Capital Contribution”). The election by a Contributing Member shall be
made by written notice to the other Members within five (5) days after the
Contribution Date. If a Contributing Member elects to make an Additional
Business Support Capital Contribution, but fails to timely make such Additional
Capital Contribution hereunder, the other Contributing Members, if any, shall
have the right, but not the obligation, to



23

--------------------------------------------------------------------------------

 



lend the Company an amount equal to some or all of such non-contributing
Contributing Member’s unpaid portion of the Additional Business Support Capital
Contribution.

﻿

(c)Each Business Support Capital Contribution (including any Additional Business
Support Capital Contribution) shall be deemed a bridge loan to the Company and
shall mature six (6) months from the Contribution Date (“Maturity Date”) and
accrue interest quarterly at a rate equal to the greater of LIBOR plus 800 or
15.0% per annum (the “Interest Rate”) from the Contribution Date to the Maturity
Date. Interest shall be paid automatically by having the outstanding principal
amount of the Business Support Capital Contribution (including any Additional
Business Support Capital Contribution) increase by the amount of accrued but
unpaid interests on the first day of each quarter.

﻿

(d)If the amount of the Business Support Capital Contribution (including any
Additional Business Support Capital Contribution) is not repaid in full by the
Company to the Contributing Members by the Maturity Date, each Contributing
Member shall elect, in a written notice to the Company, within fifteen (15)
business days from the Maturity Date, to either (i) have the Company issue such
Contributing Member a subordinated promissory note in the principal amount of
the unpaid Business Support Capital Contribution (including any Additional
Business Support Capital Contribution and including all accrued but unpaid
interest) for such Contributing Member (the “Promissory Note”) or (ii) convert
the unpaid amount of the Business Support Capital Contribution (including any
Additional Business Support Capital Contribution and all accrued but unpaid
interest) into Units at a price per Unit equal to the Book Value (as defined in
the Purchase Agreement) less five percent (5%). In the event the Contributing
Member elects to receive a Promissory Note, the Note shall accrue interest at
the Interest Rate and the maturity date for the Promissory Note shall be six (6)
months following the maturity of the Company’s Credit Agreement (as defined in
the Purchase Agreement). In the event the Company wish to prepay the Promissory
Note, in whole or in part, such prepayment shall be subject to a two percent
(2%) penalty. The Company shall be required to repay all outstanding Business
Support Capital Contributions (including any Additional Business Support Capital
Contributions and all accrued but unpaid interest) as promptly as practicable
ensuring compliance with any loan agreement, instrument or other agreement to
which the Company is subject or by which it is bound.

﻿

5.3     Voluntary Capital Calls for Specific Transactions

To the extent the Company requires additional capital to fund specific
transactions as may be approved by the Board from time to time or the Board
otherwise approves by a Supermajority, the authorization or issuance of
additional Units or equity interests in the Company (each a “Voluntary Capital
Contributions”), each Member may make a pro rata Capital Contribution according
to their Percentage Interest in the Company, which shall be added to their
Capital Account; provided,  however, that no Member shall have any obligation to
make any such Voluntary Capital Contribution. Upon consummation of the
transaction, such participating Members shall be issued additional Units in the
Company, and their Percentage Interests shall be adjusted accordingly, which
issuance of additional Units and adjustment to their Percentage Interests shall
be determined consistent with the methodology set forth in Schedule C. If the
transaction does not close, the Voluntary Capital Contributions shall be
returned to the Members. In the event a Member does not make their pro rata
Voluntary Capital Contribution for such transaction, such Member’s Percentage
Interest shall be appropriately adjusted to reflect the Percentage Interests of
all Members (participating and non-participating)



24

--------------------------------------------------------------------------------

 



following the consummation of such transaction consistent with the methodology
set forth in Schedule C.

5.4     Status of Capital Contributions

Except as approved by the Board: (a) no part of the contributions of any Member
to the capital of the Company may be withdrawn by any Member; (b) no Member
shall be entitled to receive interest on such Member’s contributions to the
capital of the Company; (c) no Member contributing cash to the Company shall
have the right to demand or receive property other than cash in return for such
Member’s contribution to the Company; and (d) no Member shall be entitled to
contribute additional capital to the Company in excess of such Member’s Capital
Contribution as shown on Schedule A except as otherwise set forth in this
Agreement.

5.5     Capital Accounts

﻿

(a)There shall be established on the books and records of the Company a capital
account (“Capital Account”) for each Member in accordance with Regulations
Section 1.704-1(b)(2)(iv) and in accordance with the following provisions:

(i)To each Member’s Capital Account there shall be credited (A) such Member’s
Capital Contributions, (B) such Member’s distributive share of Profits and any
items in the nature of income or gain that are specially allocated pursuant to
Section 6.3(b) or (c) hereof, and (C) the amount of any Company liabilities
assumed by such Member or that are secured by any Property distributed to such
Member.

(ii)To each Member’s Capital Account there shall be debited (A) the amount of
money and the Gross Asset Value of any property distributed to such Member
pursuant to any provision of this Agreement, (B) such Member’s distributive
share of Losses and any items in the nature of expenses or losses that are
specially allocated pursuant to Section 6.3(b) or (c) hereof, and (C) the amount
of any liabilities of such Member assumed by the Company or that are secured by
any Property contributed by such Member to the Company.

(b)In the event Units are Transferred in accordance with the terms of this
Agreement, the transferee shall succeed to the Capital Account of the transferor
to the extent it relates to the Transferred Units.

(c)In determining the amount of any liability for purposes of Section 5.5(a)(i)
and (ii) above there shall be taken into account Section 752(c) of the Code and
any other applicable provisions of the Code and Regulations.

(d)The foregoing provisions of this Section 5.5 and the other provisions of this
Agreement relating to the maintenance of Capital Accounts are intended to comply
with Regulation Section 1.704-1(b), and shall be interpreted and applied in a
manner consistent with such Regulations. In the event the Board determines that
it is prudent to modify the manner in which the Capital Accounts, or any debits
or credits thereto (including, without limitation, debits or credits relating to
liabilities that are secured by contributed or distributed property or that are



25

--------------------------------------------------------------------------------

 



assumed by the Company or any Members), the Board may make such modification,
provided that it is not likely to have a material effect on the amounts
distributed to any Person pursuant to Section 10.1 hereof upon the dissolution
of the Company. The Board also shall (i) make any adjustments that are necessary
or appropriate to maintain equality between the Capital Accounts of the Members
and the amount of capital reflected on the Company’s balance sheet, as computed
for book purposes, in accordance with Regulations Section 1.704-1(b)(2)(iv)(q)
and (ii) make any appropriate modifications in the event unanticipated events
might otherwise cause this Agreement not to comply with Regulations Section
1.704-1(b).



5.6     New Units 

For avoidance of doubt, notwithstanding anything to the contrary in this
Agreement, the Company may only issue new Units or other equity interests in the
Company subject to approval by a Supermajority in accordance with the terms set
forth in Section 5.2 and 5.3.

ARTICLE VI
DISTRIBUTIONS AND ALLOCATIONS

6.1     Excess Cash Flow Distributions

Subject to the prior payment of Tax Distributions pursuant to Section 6.2 and
compliance with any loan agreement, instrument or other agreement to which the
Company is subject or by which it is bound, the Company shall distribute 95% of
any Excess Cash Flow as follows:

(a)if there is a Green Plains Bonus Amount and/or Green Plains Basis Amount,
Green Plains shall be entitled to receive from the Company, prior to any
distribution to the other members of the Company, an amount equal to the Green
Plains Bonus Amount and/or Green Plains Basis Amount at such time as the Company
declares and pays a distribution pursuant to this Section 6.1;

(b)if there is a Buyer Bonus Amount or Buyer Basis Amount, the Buyers shall be
entitled to receive from the Company, prior to any distribution to the other
members of the Company, an amount equal to the Buyers Bonus Amount and/or Buyer
Basis Amount at such time as the Company declares and pays a distribution
pursuant to this Section 6.1;

(c)upon satisfaction of Section 6.1(a) and Section 6.1(b), as applicable, the
Company shall distribute any remaining Excess Cash Flow (i) first to the
Members, pro rata in accordance with unreturned Capital Contributions, until
each Member has received pursuant to this Section 6.1(c) an aggregate amount
equal to the aggregate amount of the Capital Contributions made by such Member
in respect of its Units and (ii) second, to all Members on a pro rata, pari
passu basis based on their respective Percentage Interests in the Company.

Such distributions shall be made within sixty (60) days after the end of each
calendar quarter. For purposes of this section, “Excess Cash Flow” shall mean
EBITDA less mandatory senior debt amortization, cash interest, planned
maintenance capital expenditures, Tax Distributions and other capital
expenditures approved by the Board.

6.2     Tax Distributions

Prior to making any distributions under Section 6.1, the Board shall use its
best efforts to cause the Company to make quarterly cash distributions (each, a
“Tax Distribution”) no later than fifteen (15) days prior to the quarterly
payment deadline for U.S. federal income taxes for corporations (with the first
Tax Distribution after the Effective Date to



26

--------------------------------------------------------------------------------

 



occur no later than November 30, 2019). The Tax Distribution to each Member
shall be in an amount equal to the excess of (a) the Assumed Tax Rate multiplied
by the taxable income allocated (or estimated to be allocated) by the Company to
such Member in respect of such Fiscal Year (excluding, for the avoidance of
doubt, any income allocated as a result of any guaranteed payments in respect of
services, and determined by taking into account any taxable losses or deductions
from prior periods allocated to such Member (or such Member’s predecessor in
interest) to the extent not taken into account as a reduction in taxable income
hereunder in prior periods) and determined without taking into account any
special basis adjustment with respect to such Member pursuant to Section 743(b)
of the Code or special allocations under Section 704(c) of the Code) over (b)
the sum (with duplication) of all other amounts previously distributed to such
Member in the Fiscal Year in which the taxable income arose (excluding
distributions made to the Members constituting a return of capital) and any Tax
Distributions previously made to such Member for all periods. If the aggregate
Tax Distributions made to a Member in respect to any Fiscal Year based on
estimated allocations of taxable income is greater or lesser than the Tax
Distributions due to such Member for such Fiscal Year pursuant to this
provision, as finally determined, appropriate adjustments shall be made to the
amounts of the next subsequent Tax Distributions due to such Member or, if
necessary, distributions due to such Member pursuant to Section 6.1. The amount
distributed to a Member pursuant to this Section 6.2 shall be treated as an
advance against future distributions payable to such Member pursuant to (or by
reason of) Section 6.1.

6.3     Allocations of Profits and Losses

﻿

(a)After taking into account the special allocations set forth in Section
6.3(c), and subject to Section 6.3(b), the Profits and Losses for each
Allocation Year shall be allocated among the Members in proportion to their
respective Percentage Interests.

(b)To the extent that any allocation of Losses would cause or increase a deficit
balance in a Member’s Adjusted Capital Account, such portions of such Losses
instead shall be reallocated to the other Members with positive Adjusted Capital
Account balances pro rata until their Adjusted Capital Accounts are reduced to
zero, and any remaining Losses shall be allocated to each Member in accordance
with Section 6.3(a) of this Agreement notwithstanding this Section 6.3(b).

(c)The following special allocations shall be made in the following order:

(i)Minimum Gain Chargeback. Except as otherwise provided in Regulations Section
1.704-2(f), notwithstanding any other provision of this Section 6.3, if there is
a net decrease in Company Minimum Gain during any Allocation Year, each Member
shall be specially allocated items of Company income and gain for such
Allocation Year (and, if necessary, subsequent Allocation Years) in an amount
equal to such Member’s share of the net decrease in Company Minimum Gain,
determined in accordance with Regulations Section 1.704-2(g). Allocations
pursuant to the previous sentence shall be made in proportion to the respective
amounts required to be allocated to each Member pursuant thereto. The items to
be so allocated shall be determined in accordance with Regulations Sections
1.704-2(f)(6) and



27

--------------------------------------------------------------------------------

 



1.704-2(j)(2). This Section 6.3(c)(i) is intended to comply with the minimum
gain chargeback requirement in Regulations Section 1.704-2(f) and shall be
interpreted consistently therewith.

(ii)Member Minimum Gain Chargeback. Except as otherwise provided in Regulations
Section 1.704-2(i)(4), notwithstanding any other provision of this Section 6.3,
if there is a net decrease in Member Nonrecourse Debt Minimum Gain attributable
to a Member Nonrecourse Debt during any Allocation Year, each Member who has a
share of the Member Nonrecourse Debt Minimum Gain attributable to such Member
Nonrecourse Debt, determined in accordance with Regulations Section
1.704-2(i)(5), shall be specially allocated items of Company income and gain for
such Allocation Year (and, if necessary, subsequent Allocation Years) in an
amount equal to such Member’s share of the net decrease in Member Nonrecourse
Debt, determined in accordance with Regulations Section 1.704-2(i)(4).
Allocations pursuant to the previous sentence shall be made in proportion to the
respective amounts required to be allocated to each Member pursuant thereto. The
items to be so allocated shall be determined in accordance with Regulations
Sections 1.704-2(i)(4) and 1.704-2(j)(2). This Section 6.3(c)(ii) is intended to
comply with the minimum gain chargeback requirement in Regulations Section
1.704-2(i)(4) and shall be interpreted consistently therewith.

(iii)Qualified Income Offset. In the event any Member unexpectedly receives any
adjustments, allocations, or distributions described in Regulations
Section 1.704-1(b)(2)(ii)(d)(4), Section 1.704-1(b)(2)(ii)(d)(5), or
Section 1.704-1(b)(2)(ii)(d)(6), items of Company income and gain shall be
specially allocated to such Member in an amount and manner sufficient to
eliminate, to the extent required by the Regulations, any deficit in a Member’s
Adjusted Capital Account as quickly as possible, provided that an allocation
pursuant to this Section 6.3(c)(iii) shall be made only if and to the extent
that the Member would have a deficit in the Member’s Adjusted Capital Account
after all other allocations provided for in this Section 6.3 have been
tentatively made as if this Section 6.3(c)(iii) were not in this Agreement.

(iv)Gross Income Allocation. In the event any Member has a deficit Capital
Account at the end of any Allocation Year that is in excess of the sum of (i)
the amount such Member is obligated to restore pursuant to the penultimate
sentences of Regulations Sections 1.704-2(g)(1) and 1.704-2(i)(5), each such
Member shall be specially allocated items of Company income and gain in the
amount of such excess as quickly as possible; provided that an allocation
pursuant to this Section 6.3(c)(iv) shall be made only if and to the extent that
such Member would have a deficit Capital Account in excess of such sum after all
other allocations provided for in this Section 6.3 have been made as if Section
6.3(c)(iii) and (iv) were not in this Agreement.



28

--------------------------------------------------------------------------------

 



(v)Nonrecourse Deductions. Nonrecourse Deductions for any Allocation Year shall
be specially allocated to the Members in proportion to the number of Units held
by such Member or in accordance with such Member’s interest in the Company, as
reasonably determined by the Board.

(vi)Member Nonrecourse Deductions. Any Member Nonrecourse Deductions for any
Allocation Year shall be specially allocated to the Member who bears the
economic risk of loss with respect to the Member Nonrecourse Debt to which such
Member Nonrecourse Deductions are attributable in accordance with Regulations
Section 1.704-2(i)(1).

(vii)Section 754 Adjustments. To the extent an adjustment to the adjusted tax
basis of any Company asset, pursuant to Code Section 734(b) or Section 743(b) is
required, pursuant to Regulations Section 1.704-1(b)(2)(iv)(m)(2) or Section
1.704-1(b)(2)(iv)(m)(4), to be taken into account in determining Capital
Accounts as the result of a distribution to a Member in complete liquidation of
such Member’s interest in the Company, the amount of such adjustment to Capital
Accounts shall be treated as an item of gain (if the adjustment increases the
basis of the asset) or loss (if the adjustment decreases such basis) and such
gain or loss shall be specially allocated to the Members in accordance with
their interests in the Company in the event Regulations Section
1.704-1(b)(2)(iv)(m)(2) applies, or to the Member to whom such distribution was
made in the event Regulations Section 1.704-1(b)(2)(iv)(m)(4) applies.

(d)The allocations set forth in Section 6.3(c) (the “Regulatory Allocations”)
are intended to comply with certain requirements of the Regulations. It is the
intent of the Members that, to the extent possible, all Regulatory Allocations
shall be offset either with other Regulatory Allocations or with special
allocations of other items of Company income, gain, loss, or deduction pursuant
to this Section 6.3(d). Therefore, notwithstanding any other provision of this
Section 6.3 (other than the Regulatory Allocations), the Board shall make such
offsetting special allocations of Company income, gain, loss, or deduction in
whatever manner it determines appropriate so that, after such offsetting
allocations are made, each Member’s Capital Account balance is, to the extent
possible, equal to the Capital Account balance such Member would have had if the
Regulatory Allocations were not part of this Agreement and all Company items
were allocated pursuant to Section 6.3(a). In exercising its discretion under
this Section 6.3(d), the Board shall take into account future Regulatory
Allocations under Sections 6.3(c)(i) and (ii) that, although not yet made, are
likely to offset other Regulatory Allocations previously made under Sections
6.3(c)(v) and (vi).

6.4     Income Tax Allocations

﻿

(a)Each item of income, gain, loss or deduction recognized by the Company shall
be allocated among the Members for U.S. federal, state and local income tax
purposes in the same manner that each such item is allocated for book purposes
under Section 6.3. All matters concerning allocations for U.S. federal, state
and local and non-U.S. income tax purposes, including accounting procedures, not
expressly provided for by the terms of this Agreement shall be determined by the
Board.



29

--------------------------------------------------------------------------------

 



(b)In accordance with Section 704(c) of the Code and the Regulations thereunder,
income, gain, loss and deduction with respect to any Property contributed to the
capital of the Company shall, solely for tax purposes, be allocated among the
Members so as to take account of any variation between the adjusted basis of
such Property to the Company for U.S. federal income tax purposes and its
initial Gross Asset Value, using the “traditional method with curative
allocations” under Regulation Section 1.704-3(c). In the event the Gross Asset
Value of any Company asset is adjusted pursuant to this Agreement, subsequent
allocations of income, gain, loss and deduction with respect to such Company
asset shall take account of any variation between the adjusted basis of such
Company asset for U.S. federal income tax purposes and its Gross Asset Value in
the same manner of under Section 704(c) of the Code and the Regulations
hereunder, using the “traditional method with curative allocations” under
Regulation Section 1.704-3(c).

(c)The Members recognize that there may be a difference between the Book Value
of a Company asset and the asset’s adjusted tax basis at the time of the
property’s contribution or revaluation pursuant to this Agreement. In such a
case, all items of tax depreciation, cost recovery, amortization, and gain or
loss with respect to such asset shall be allocated among the Members to take
into account the disparities between the Book Values and the adjusted tax basis
with respect to such properties in accordance with the provisions of Sections
704(b) and 704(c) of the Code and the Regulations under those sections as
determined by the Board; provided that, the “traditional method with curative
allocations” under Regulation Section 1.704-3(c) shall be used to eliminate the
disparity between the Book Values and the adjusted tax basis in the assets
treated as owned by the Company.

(d)Without altering the overall amount of Profits or gross income allocable to
any Member, Profits or gross income taxable as ordinary income under Sections
1245 and 1250 of the Code, or similar provisions of the Code (the “Depreciation
Recapture”), shall, to the extent possible, be allocated to those Members to
whom allowances for depreciation or amortization giving rise to Depreciation
Recapture were allocated.

6.5     Compliance with the Act

 Notwithstanding any other provision of this Agreement, distributions shall be
made only in compliance with the Act.

6.6     Final Distribution

The final distributions following dissolution of the Company shall be made in
accordance with the provisions of Article X.

6.7     Negative Capital Accounts

 No Member shall have any liability or obligation to the Company, the other
Members or any creditor of the Company to restore at any time any deficit
balance in such Member’s Capital Account.

6.8   No Withdrawal of Capital

 Except as otherwise expressly provided herein, no Member shall have the right
to withdraw capital from the Company or to receive any distribution of or return
on or of such Member’s Capital Contributions

6.9First Year Special Allocation 

(a)First Year Special Gross Income Allocation to Green Plains. Notwithstanding
Section 6.3(a), with respect to the tax year(s) in which any Green Plains Bonus
Amount is distributed, Green Plains shall be allocated gross income in an amount
(the “Green Plains Bonus



30

--------------------------------------------------------------------------------

 



Amount”) equal to fifty percent (50%) of the excess (if any) of the Bonus EBITDA
over the Upper Threshold of EBITDA; provided,  however, that in no event shall
the Green Plains Bonus Amount exceed $2,000,000.



(b)First Year Special Gross Income Allocation to Buyers. Notwithstanding Section
6.3(a), with respect to the tax year(s) in which any Buyers Bonus Amount is
distributed, Buyer shall be allocated gross income in an amount (the “Buyers
Bonus Amount”) equal to fifty percent (50%) of the excess (if any) of the Lower
Threshold of EBITDA over the Bonus EBITDA; provided,  however, that in no event
shall the Buyers Bonus Amount exceed $2,000,000.

(c)Bonus-Related Definitions.  

(i)“Bonus EBITDA” means the Company’s cumulative monthly EBITDA during the
Measurement Period as finally determined pursuant to this Section 6.9.

(ii)“EBITDA” means, for any period, an amount equal to the sum of net income
plus, without duplication, to the extent it reduced net income, (i) interest
charges from Indebtedness (as defined in the Purchase Agreement), (ii) income
tax expenses, and (iii) depreciation and amortization of tangible and intangible
assets. All amounts used to calculate EBITDA shall be consistent with the
Company’s past practices and, to the extent applicable, be in accordance with
GAAP.

(iii)“Lower Threshold of EBITDA” means an amount equal to $44,000,000.

(iv)“Measurement Period” means twelve (12) month period beginning on September
1, 2019.

(v)“Upper Threshold of EBITDA” means an amount equal to $52,000,000.

An illustrative example of the calculation of the bonus contemplated pursuant to
this Section 6.9 is attached hereto as Schedule D.

(d)Bonus Statement. Within twenty (20) business days following the end of the
Measurement Period, the Buyers shall prepare and deliver, or cause to be
prepared and delivered, to Green Plains, a written statement setting forth the
Buyers’ calculation of the Bonus EBITDA, prepared in accordance with GAAP and
the formula set forth in Schedule D (the “Bonus Statement”). Unless Green Plains
notifies the Buyers in writing (the “Bonus Dispute Notice”) within fifteen (15)
business days after receipt by Green Plains of the Bonus Statement (the “Bonus
Dispute Notification Period”) of any objections thereto (specifying in
reasonable detail the objections thereto together with the basis for such
dispute), such Bonus Statement shall be final and binding for all purposes. If
Green Plains timely notifies the Buyers of any such objection, the Buyers and
Green Plains shall attempt in good faith to reach an agreement as to the matter
in dispute. If the Buyers and Green Plains shall have failed to resolve any such
dispute within ten (10) business days after receipt of timely notice of such
objection (or such longer period mutually agreed to by the Buyers and Green
Plains), then such dispute matter shall be submitted to and determined by the
Independent Accounting Firm subject to the procedures and provisions of



31

--------------------------------------------------------------------------------

 



Section 2.4 of the Purchase Agreement, and the Independent Accounting Firm will
be instructed to determine the amounts in dispute within twenty (20) business
days after such referral.

6.10Basis Allocation 

(a)Basis Allocation to Green Plains. Notwithstanding Section 6.3(a), with
respect to the tax year(s) in which any Green Plains Basis Amount is
distributed, in the event the Bonus EBITDA is greater than $56,000,000, Green
Plains shall be allocated gross income in an amount (the “Green Plains Basis
Amount”) equal to the excess of Actual Cattle Basis over the Upper Threshold of
Forecast Cattle Basis; provided,  however, that in no event shall the Green
Plains Basis Amount exceed $5,000,000.

(b)Basis Allocation to Buyers. Notwithstanding Section 6.3(a), with respect to
the tax year(s) in which any Buyers Basis Amount is distributed, in the event
the Bonus EBITDA is less than $40,000,000 Buyers shall be allocated gross income
in an amount (the “Buyers Basis Amount”) equal to the excess of Lower Threshold
of Cattle Basis over the Actual Cattle Basis; provided,  however, that in no
event shall the Buyer Basis Amount exceed $5,000,000.

(c)Basis Allocation-Related Definitions.  

(i)“Basis Measurement Period” means the six (6) month period beginning on
September 1, 2019.

(ii)“Actual Cattle Basis” shall mean the Company’s cattle basis profit or loss
during the Basis Measurement Period.

(iii)“Lower Threshold of Forecast Cattle Basis” means an amount equal to eighty
five percent (85%) of the Company’s forecast cattle basis profit or loss.

(iv)“Upper Threshold of Forecast Cattle Basis” means an amount equal to one
hundred fifteen percent (115%) of the Company’s forecast cattle basis profit or
loss.

An illustrative example of the calculation of the basis allocation contemplated
pursuant to this Section 6.10 is attached hereto as Schedule E.

(d)Basis Allocation Statement. Within twenty (20) business days following the
end of the Basis Measurement Period, the Buyers shall prepare and deliver, or
cause to be prepared and delivered, to Green Plains, a written statement setting
forth the Buyers’ calculation of the Actual Cattle Basis, prepared in accordance
with the formula set forth in Schedule E (the “Basis Earnout Statement”). Unless
Green Plains notifies the Buyers in writing (the “Basis Earnout Dispute Notice”)
within fifteen (15) business days after receipt by Green Plains of the Basis
Earnout Statement (the “Basis Earnout Dispute Notification Period”) of any
objections thereto (specifying in reasonable detail the objections thereto
together with the basis for such dispute), such Basis Earnout Statement shall be
final and binding for all purposes. If Green Plains timely notifies the Buyers
of any such objection, the Buyers and Green Plains shall attempt in good faith
to reach an agreement as to the matter in dispute. If the Buyers and Green
Plains shall have failed to resolve



32

--------------------------------------------------------------------------------

 



any such dispute within ten (10) business days after receipt of timely notice of
such objection (or such longer period mutually agreed to by the Buyers and Green
Plains), then such dispute matter shall be submitted to and determined by the
Independent Accounting Firm subject to the procedures and provisions of Section
2.4 of the Purchase Agreement, and the Independent Accounting Firm will be
instructed to determine the amounts in dispute within twenty (20) business days
after such referral.



(e)Waiver of Basis Allocation. Notwithstanding anything to the contrary in this
Agreement, if, in the Board’s discretion, abnormal adverse weather conditions
affected the Actual Cattle Basis, the Board may, upon approval by a
Supermajority, elect to waive all or a portion of any payment of the Green
Plains Basis Amount or of the Buyers Basis Amount that would otherwise be
required under this Section 6.10.

ARTICLE VII
TAX MATTERS

7.1     Partnership Representative

Green Plains is hereby appointed the partnership representative of the Company,
within the meaning of Section 6223(a) of the Code (the “Partnership
Representative”), and the Partnership Representative may appoint a designated
individual pursuant to Regulation Section 301.6223-1(b)(3) (or any successor
regulation). Each Member hereby consents to such designations and agrees that
upon the request of the Partnership Representative, such Member will execute,
certify, acknowledge, deliver, swear to, file and record at the appropriate
public offices such documents as may be necessary or appropriate to evidence
such consent. The Partnership Representative, and any individual designated by
the Partnership Representative, shall act at the direction of the Board
regarding the conduct of any Internal Revenue Service audit, investigation, or
other procedure, the entrance into any settlement agreement with the Internal
Revenue Service, the extension of the statute of limitations with respect to the
Company, and any other similar matters, including any other decisions,
determinations or actions described in this Section 7.1. If the Partnership
Representative decides to have the Members file amended tax returns pursuant to
Section 6225(c)(2)(A) of the Code or apply the alternative procedure to filing
amended returns under Section 6225(c)(2)(B) of the Code, all Members shall
timely comply with any such requirements. Each Member (including a former Member
if such Person is not a Member on the date the imputed underpayment is assessed
against the Company) shall be liable for and, promptly upon demand by the
Partnership Representative, pay to the Company such Member’s share (as
reasonably determined by the Partnership Representative) of any imputed
underpayment of tax and any interest and penalties relating thereto imposed on
the Company as a result of any partnership adjustment or other proceeding with
substantially similar effect. To the extent that a portion of the tax
liabilities imposed under Sections 6221(a) and 6225 of the Code relates to a
former Member, the Partnership Representative may require such former Member to
indemnify the Company for such former Member’s allocable portion of such tax
liabilities. The Company shall indemnify and reimburse the Partnership
Representative and its designated individual for all reasonable third-party
expenses incurred as the Partnership Representative pursuant to this Section 7.1
in performing its duties (including any third-party expenses incurred by the
Partnership Representative in connection with an audit of the Company’s tax
return). The provisions of this Section 7.1 shall survive the termination of the
Company or the termination or transfer of any Member’s Units and shall remain
binding on the



33

--------------------------------------------------------------------------------

 



Members for as long a period of time as is necessary to resolve with the
Internal Revenue Service any and all matters regarding the U.S. federal income
taxation of the Company or the Members.

7.2     Tax Returns

The Company shall use commercially reasonable efforts to send within ninety (90)
days after the end of each taxable year (or as soon as reasonably practicable
thereafter) to each Person that was a Member at any time during such year copies
of Schedule K‑1, “Partner’s Share of Income, Credits, Deductions, Etc.”, or any
successor schedule or form, with respect to such Person, together with such
additional information as may be necessary for such Person to file his, her or
its U.S. federal income tax returns. The determinations of the Board with
respect to the treatment of any item or its allocation for U.S. federal, state
or local tax purposes will be binding upon all of the Members so long as such
determination is not inconsistent with any express term hereof.

7.3     Withholding

﻿

(a)Each Member shall, to the fullest extent permitted by applicable Law,
indemnify and hold harmless each Person who is or who is deemed to be the
responsible withholding agent for U.S. federal, state or local income tax
purposes against all claims, liabilities and expenses of whatever nature (but,
in each case, excluding any penalties and accrued interest that results from
such Person’s fraud, willful misfeasance, bad faith or gross negligence) solely
relating to such Person’s obligation to withhold and to pay over any U.S.
federal, state, or local income taxes imposed on such Member and the employee’s
share of social security, Medicare, and federal unemployment taxes imposed on
such Member, in each case, under this Agreement or an Award Agreement or
otherwise related to such Member’s Units.

(b)Notwithstanding any provision to the contrary contained in this Agreement,
(i) each Member hereby authorizes the Company to withhold and to pay over, or
otherwise pay, any withholding or other taxes payable by the Company or any of
its Affiliates with respect to such Member, in its capacity as such, or as a
result of such Member’s participation in the Company and (ii) if and to the
extent that the Company shall be required to withhold or pay any such taxes
(including any amounts withheld from amounts payable to the Company to the
extent attributable, in the judgment of the Board, to such Member’s Units), such
Member shall be deemed for all purposes of this Agreement to have received a
payment from the Company as of the time such withholding or tax is required to
be paid, which payment shall be deemed to be a distribution with respect to such
Member’s Units to the extent that the Member (or any successor to such Member’s
Units) is then entitled to receive a distribution. To the extent that the
aggregate of such payments to a Member for any period exceeds the distributions
to which such Member is entitled for such period, such Member shall make a
prompt payment to the Company of such amount.

(c)If the Company makes a distribution in kind and such distribution is subject
to withholding or other taxes payable by the Company on behalf of any Member,
such Member shall make a prompt payment to the Company of the amount of such
withholding or other taxes by wire transfer.

(d)The provisions of this Section 7.3 shall survive the dissolution, winding up
and termination of the Company.



34

--------------------------------------------------------------------------------

 



7.4     Fiscal Year

The “Fiscal Year” of the Company shall be the calendar year or such other fiscal
year as may be designated by the Board or required under the Code.

ARTICLE VIII
TRANSFER OF UNITS

8.1     Transfer Restrictions

No Member may Transfer all or any part of its Units unless such Transfer is a
Transfer described in Section 8.2 or a Permitted Transfer as described in
Section 8.3. If a Member Transfers or attempts to Transfer all or any part of
its Units in violation of this Agreement, such Transfer shall be null and void
and of no force or effect whatever, and the parties engaging or attempting to
engage in such Transfer shall be liable to indemnify and hold harmless the
Company and the other Members from all cost, liability and damage that any of
such indemnified Members may incur (including, without limitation, incremental
tax liabilities, attorneys’ fees and expenses) as a result of such Transfer or
attempted Transfer and efforts to enforce the indemnity granted hereby.
Notwithstanding anything to the contrary herein, in no event shall any Transfer
of Units be permitted if it would cause the Company to be treated as a publicly
traded partnership within the meaning of Section 7704(b) of the Code.

8.2      Transfers

A Member shall be permitted to sell, assign, transfer, exchange, distribute,
devise, gift, grant a lien on, encumber or otherwise dispose of such Member’s
Units (each such action, a “Transfer”), only if (a) the Transfer occurs no
earlier than five (5) years following the Effective Date (or the date the
Transferring Member became a Member of the Company, if after the Effective Date)
and the Transferring Member complies with the requirements under Sections 8.4,
 8.5,  and 8.6 hereunder, in which case no prior approval of the Board shall be
required; (b) Green Plains is the Transferring Member and is selling a portion
of its Units prior to the five (5) year anniversary following the Effective
Date;  provided, that Green Plains, individually or together with its
Affiliates, continues to own at least 25% of the Units of the Company on a fully
diluted basis, it complies with the requirements of Section 8.6 hereunder, and
if the Transfer is to a third party, such Transfer is unanimously approved by
the Board; or (c) such Transfer is a Permitted Transfer as defined in Section
8.3. If such Transfer is allowed under this Section 8.2, the Transferring Member
must provide prior written notice of such Transfer to the Company, and any
transferee of a Transfer described in this Section 8.2 must deliver an executed
signature page or joinder agreement (in form reasonably satisfactory to the
Board) to this Agreement, prior to its becoming a Member hereunder.

8.3     Permitted Transfers

As used in this Agreement, the term “Permitted Transfer” means: (a) a Transfer
of all or any portion of a Member’s Units to any other Member, (b) a Transfer of
all or any portion of a Member’s Units to (i) any Affiliate of such Member, or
(ii) a spouse, parent, sibling, child, or grandchild of such Member, or to a
trust for the benefit of such Member or such spouse, parent, sibling, child, or
grandchild of such Member by inter vivos gift or by testamentary Transfer, or a
Transfer of all or any portion of a Member’s Unit to any Person approved by the
Board in accordance with Section 3.10(r). The Transferring Member must provide
prior written notice of such Permitted Transfer to the Company, and any
transferee of a Permitted Transfer described in this Section 8.3 (each, a
“Permitted Transferee”) must deliver an executed signature page or joinder
agreement (in form reasonably satisfactory to the Board) to this Agreement,
prior to its becoming a Member hereunder. For the avoidance of doubt, Permitted
Transfers shall not be



35

--------------------------------------------------------------------------------

 



subject to the obligations of, and the Transferring Member shall not be required
to comply with the requirements, set forth in Sections 8.4,  8.5,  and 8.6
hereunder.

8.4     Mutual Exit Right

﻿

(a)Notwithstanding anything to the contrary in this Agreement, at any time on or
after the date that is five (5) years from the Closing Date (or the date the
Transferring Member became a Member of the Company, if after the Effective Date
a Member (the “Selling Member”) shall have the right to sell any or all of its
Units (the “Transfer Units”); provided, however, that prior to selling its
Units, the Selling Member shall give written notice thereof to the other Members
(the “Non-Selling Members”) of its intent to sell its Units (the “Transfer
Notice”). Upon receipt of the Transfer Notice, the Non-Selling Members shall
each have the right and option, but not an obligation, to purchase up to such
Non-Selling Member’s pro rata portion (based upon the total number of Units held
by all Members) of all or any portion of the Transfer Units (the “Right of First
Purchase”) at a purchase price calculated in accordance with the following
terms:

(i)if upon the consummation of the sale of such Units, the Selling Member would
receive an IRR (excluding Tax Distributions) of 12% or greater, then the
purchase price for the Units payable by the Non-Selling Members shall be the net
Book Value; or

(ii)if upon the consummation of the sale of such Units, the Selling Member would
receive an IRR (excluding Tax Distributions) of less than 12%, then the purchase
price for the Units payable by the Non-Selling Members shall be the greater of
the Selling Member’s net Book Value or the Selling Member’s pro-rata value of
$230 per head of capacity plus such Selling Member’s pro-rata contributed
working capital equity of the Selling Member’s Units.

(b)To exercise the Right of First Purchase, each Non-Selling Member electing to
exercise its Right of First Purchase (each an “Exercising Member”) must deliver
written notice (the “Exercise Notice”) to the Selling Member and the Company
within thirty (30) days following the delivery of the Transfer Notice (“Exercise
Period”). 

(c)In the event that the Right of First Purchase has been exercised by the
Exercising Members with respect to some, but not all of, the Transfer Units by
the end of Exercise Period, then the Selling Member shall, immediately after the
expiration of the Exercise Period, send written notice (the “Undersubscription
Notice”) to those Exercising Members who fully and timely exercised their Right
of First Purchase within the Exercise Period (the “Fully Exercising Member”).
Each Fully Exercising Member shall, subject to the provisions of this Section
8.4(c) have the additional right and option, but not an obligation (the
“Secondary Purchase Right”), to purchase all or any part of the balance of any
remaining Transfer Units (the “Remaining Units”). To exercise such Secondary
Purchase Right, a Fully Exercising Member must deliver written notice that such
Fully Exercising Member intends to exercise its Secondary Purchase Right to the
Selling Member and the Company within ten (10) days after the expiration of the
Exercise Period. In the event there are two (2) or more such Fully Exercising
Members that choose to exercise the Secondary Purchase Right for a total number
of Remaining Units in excess of the number



36

--------------------------------------------------------------------------------

 



available, the Remaining Units available for purchase under this Section
8.4(c) shall be allocated to such Fully Exercising Members pro rata based on the
number of Transfer Units such Exercising Members have elected to purchase
pursuant to the Right of First Purchase (without giving effect to any Transfer
Units that any such Fully Exercising Member has elected to purchase pursuant to
the Secondary Purchase Right). If the Right of First Purchase and Secondary
Purchase Right are exercised in full by the Exercising Members, the Selling
Member shall immediately notify all of the Exercising Members and the Company of
that fact.



(d)In the event that the Right of First Purchase or the Secondary Purchase Right
has been exercised by any Non-Selling Members pursuant to this Section 8.4, the
Selling Member shall sell such Transfer Units to the Exercising Members and the
parties shall expeditiously enter into definitive documentation for such sale,
and at the closing, the Selling Member shall deliver the Transfer Units free and
clear of all encumbrances (other than permitted encumbrances to be released on
the closing date and encumbrances imposed by this Agreement) duly endorsed, or
accompanied by written instruments of transfer duly executed by the Selling
Member, and the Selling Member shall only be required to provide customary
representations and warranties with respect to (i) power, authority and legal
right, (ii) no violations, (iii) no conflicts, (iv) sole beneficial and record
ownership of such Transfer Units, and (v) enforceability.

(e)If the Non-Selling Members fail to agree to purchase all of the Transfer
Units within the applicable time periods set forth above, the Selling Member may
initiate a sale of such remaining Transfer Units, and shall be entitled to
consummate the sale of such remaining Transfer Units (the “Unit Transfer”), to
any prospective third party purchaser for a period of one hundred eighty (180)
days after the date of the Transfer Notice. In the event that the Selling Member
fails to consummate the Unit Transfer for such remaining Transfer Units within
such 180-day period, the Selling Member may not sell such any of such Transfer
Units unless they first comply in full with the provisions of this Section 8.4.

(f)In connection with any negotiation of any Unit Transfer, upon the reasonable
request of the Selling Member, the Company agrees to use commercially reasonable
efforts to provide the Selling Member or a prospective third party purchaser
with such information relating to the Company as reasonably requested by the
Selling Member which information shall be limited to information that is
customarily requested in connection with a prospective purchaser’s diligence of
a proposed equity purchase; provided, however, the Company shall have the right
to require that any such prospective third party purchaser enter into a
non-disclosure agreement with the Company in a form deemed satisfactory to the
Company in its sole and absolute discretion; provided, further, the Company
shall not be required to provide any such information (i) to a prospective third
party purchaser that the Board deems to be a competitor of the Company, (ii) if
the requested information is determined by the Board to constitute a
non-customary request or (iii) the Board determines is constitutes highly
confidential proprietary information.

(g)For the avoidance of doubt and notwithstanding anything contained in this
Agreement to the contrary, the provisions of this Section 8.4 shall not apply to
either (i) Permitted Transfers, or (ii) in the event that the Selling Member is
Green Plains, so long as Green Plains, individually or together with its
Affiliates, continues to own at least 25% of the Units of the Company on a fully
diluted basis.



37

--------------------------------------------------------------------------------

 



8.5     Drag Along Rights

﻿

(a)In the event of (1) a Unit Transfer by a Selling Member to a third party
purchaser pursuant to Section 8.4(e) or (2) a Unit Transfer by Green Plains to a
third party purchaser which results in Green Plains, individually or together
with its Affiliates, owning less than 25% of the Units of the Company on a fully
diluted basis, the Selling Member pursuant to (1) or the Non-Selling Members
(which, for avoidance of doubt, excludes Green Plains), upon a majority vote
among such Non-Selling Members, pursuant to (2) (collectively, the “Dragging
Member”), may require all other Members to sell all of their Units in such Unit
Transfer on the same terms and conditions as the Dragging Member (a “Drag-Along
Transaction”); provided,  however, that the purchase price for each Dragging
Member’s Unit in such Drag-Along Transaction must exceed the greater of (x) net
Book Value of such Dragging Member’s Percentage Interests or (y) the Dragging
Member’s pro rata value of $230 per head of capacity plus such Dragging Member’s
pro-rata contributed working capital equity of the Dragging Member’s Units (the
“Threshold Purchase Price”). For the avoidance of doubt, if the purchase price
for such Dragging Member’s Units in connection with the Drag-Along Transaction
does not exceed the Threshold Purchase Price, then no Member shall have any
rights under this Section 8.5 to require the sale of any other Member’s Units.
The Company and each of the Members hereby agrees, in the event of any
Drag-Along Transaction in accordance with this Section 8.5,  (i) that it hereby
waives, to the extent permitted by applicable law, all applicable appraisal
rights and rights to object to or dissent from such Drag-Along Transaction; (ii)
that it will raise no objections against such Drag-Along Transaction; (iii)
that, to the extent any vote of Members is required, it will vote its respective
Units to approve such Drag-Along Transaction and the terms of any such
Drag-Along Transaction and any matters ancillary thereto (including any
conversion or exchange of Units for Units of capital stock of a corporation),
all to the extent necessary to effect such Drag-Along Transaction; (iv) to
cooperate fully with the Company and the Dragging Member(s) in any Drag-Along
Transaction and not to take any action prejudicial to or inconsistent with such
Drag-Along Transaction, including without limitation providing access to and
answering questions of the buyer and its representatives in connection with
Drag-Along Transaction; (v) to execute any and all agreements and instruments
required by the buyer in order to effectuate such Drag-Along Transaction; and
(vi) that each Member will deliver, upon request, an executed instrument of
transfer with respect to their Units in escrow (pending receipt of the purchase
price therefor) to counsel designated by the Company.

(b)In any agreement for a Drag-Along Transaction, (i) each Member shall not be
required to make any representations, warranties or covenants in its individual
capacity, other than customary representations and warranties with respect to
(A) power, authority and legal right, (B) no violations, (C) no conflicts, (D)
sole beneficial and record ownership of its Units, and (E) enforceability; and
(ii) any indemnities by the Members in their individual capacities (as opposed
to any indemnification obligations of the Company) shall be made by each Member
severally and not jointly and the liabilities thereunder are to be borne by the
Members on a pro rata basis based on the Percentage Interest of each Member.
Each Member will be responsible for such Member’s own out-of-pocket fees and
expenses incurred in connection with a Drag-Along Transaction.

(c)The rights set forth in this Section 8.5 shall be exercised by the Dragging
Member(s) by giving written notice (the “Drag-Along Notice”) to each other
Member, at least thirty (30) days prior to the date on which the Dragging
Member(s) expects to consummate the



38

--------------------------------------------------------------------------------

 



Drag-Along Transaction. Each Drag-Along Notice shall set forth at least: (i) the
name and address of the proposed purchaser (the “Drag-Along Transferee”) in the
Drag-Along Transaction, (ii) the proposed amount and form of consideration and
terms and conditions of payment offered by the Drag-Along Transferee, and (iii)
the other material terms of the proposed Drag-Along Transaction, including the
expected closing date of the proposed Drag-Along Transaction. All information
concerning a proposed Drag-Along Transaction shall be deemed to be Confidential
Information.



(d)For the avoidance of doubt and notwithstanding anything contained in this
Agreement to the contrary, the provisions of this Section 8.5 shall not apply to
Permitted Transfers.

8.6     Tag-Along Rights

﻿

(a)Notwithstanding anything to the contrary in this Agreement, if (i) any Member
should Transfer all or a portion of its Units to a third party (provided such
Transfer is otherwise in compliance with this Agreement) other than in
connection with a Permitted Transfer, or (ii) such Transfer is a Transfer
described in Section 8.2(a), at least thirty (30) days prior to such Transfer
(such Member so Transferring is referred to herein as the “Initiating Member”)
and such Initiating Member does not exercise its rights pursuant to Section 8.5,
the Initiating Member shall deliver a written notice (the “Sale Notice”) to the
Company and to all other Members (the “Other Members”), specifying in reasonable
detail the number of Units proposed to be Transferred and the price and other
terms and conditions of the Transfer. Each Other Member shall have the right, by
notifying the Initiating Member in writing within ten (10) business days after
receipt of the Sale Notice, to sell a number of Units equal to the product of
(A) the quotient determined by dividing the number of Units owned by such Person
by the aggregate number of Units owned by the Initiating Member and the Other
Members participating in such sale (each calculated on a fully diluted basis)
and (B) the number of Units to be sold in the contemplated Transfer. The failure
of such Other Member to deliver such notice shall be deemed a waiver of rights
by such Other Member under this Section 8.6 with respect to such Transfer. If no
Other Member has elected to participate in the contemplated Transfer (through
notice to such effect or expiration of the ten (10) business day period after
delivery of the Sale Notice), then the Initiating Member, provided that it has
complied with this Section 8.6 may, during the 180-day period immediately
following the expiration of the ten (10) business day period after delivery of
the Sale Notice, Transfer the Units specified in the Sale Notice at a price
equal to or greater than, and on terms and conditions not materially less
favorable in the aggregate to the Transferee(s) thereof, than specified in the
Sale Notice. Any Units identified in the Sale Notice but not Transferred within
such 180-day period shall be subject to the provisions of this Section 8.6 upon
subsequent Transfer.

(b)The Initiating Member shall not Transfer any of its Units to any prospective
Transferee if such prospective Transferee(s) declines to allow the participation
of the Other Members who have elected to participate in such Transfer in
accordance with Section 8.6(a) above, unless the Initiating Member or its
designee acquires the Units that otherwise would have been sold in such Transfer
for the price and on the terms that such Other Member would have been entitled
to receive had such Other Member(s) sold the Units such Member was entitled to
sell in such Transfer. Each Member Transferring Units pursuant to this Section
8.6 (including in respect of the Transfer to the Initiating Member or its
designees referenced in the immediately foregoing sentence) shall pay its
proportionate share (based upon proceeds received) of the out-of-pocket expenses
incurred by the Members in connection with such Transfer and shall be obligated
to join



39

--------------------------------------------------------------------------------

 



on a several (not joint) and pro rata basis (based upon and limited to the
proceeds received) in any indemnification or other obligations that the
Initiating Member agrees to provide in connection with such Transfer (other than
any such obligations that relate specifically to a particular Member such as
indemnification with respect to representations and warranties given by a Member
regarding such Member’s title to and ownership of Units).

(c)Each Other Member agrees to execute and deliver any other documentation
reasonably required to consummate the Transfer pursuant to this Section 8.6.
Notwithstanding the foregoing, if any Other Member electing to participate in
such Transfer does not agree to execute and deliver or does not execute and
deliver any documentation required by this Section 8.6 or otherwise reasonably
requested by the Initiating Member or the buyer in connection with the Transfer,
such Other Member shall not be entitled to participate in the proposed Transfer.

ARTICLE IX
BANKING; ACCOUNTING; INFORMATION RIGHTS

9.1     Banking

The funds of the Company shall be maintained in one or more separate bank,
brokerage or money market accounts in the name of the Company, and shall not be
commingled in any fashion with the funds of any other Person. The Company is
authorized to utilize a business management service approved by the Board for
the Company’s cash management needs.

9.2     Maintenance of Books and Records; Accounts and Accounting Method

The Company shall keep full and accurate accounts of the transactions of the
Company in accordance with GAAP, in proper books and records of account which
shall set forth all information required by the Act. Such books and records
shall be available, upon ten (10) days’ notice to the Company, for inspection
and copying at reasonable times during business hours by a Member or its duly
authorized agents or representatives for any purpose reasonably related to such
Member’s interest as a Member in the Company. The Board may appoint an
accounting company, bookkeeping company or other third party entity to assist in
performing accounting and bookkeeping duties.

9.3     Information Rights

The Members shall have the right to receive a copy of the (a) annual, audited
financial statements and operating metrics of the Company, to be prepared by the
Company’s accountants and delivered to the Members within one hundred twenty
(120) days of the Company’s Fiscal Year end, (b) monthly unaudited financial
statements and operating metrics, to be prepared by the Company’s accountants
and delivered to the Members within thirty (30) days after the end of the
preceding month, (c) the Annual Budget of the Company at least one week prior to
the first quarterly Board meeting of the Fiscal Year, and (d) bank estimations,
appraisals and collateral audits when received. In addition, subject to the
prior approval of the Board (which shall not be unreasonably withheld, delayed
or conditioned), TGAM shall have the right to audit the Company’s books and
records at any time upon reasonable notice to the Board, but no more frequently
than once every two (2) years, and all costs and expenses of such audit shall be
paid or reimbursed by TGAM.



40

--------------------------------------------------------------------------------

 



ARTICLE X
DISSOLUTION AND TERMINATION OF THE COMPANY

10.1     Dissolution

﻿

(a)The Company shall dissolve, and its affairs shall be wound up upon the first
to occur of the following: (i) the approval of a Supermajority of the Board,
(ii) the occurrence of any event that terminates the continued membership of the
Members in the Company and after which the Company has no members, or (iii) the
entry of a decree of judicial dissolution under the Act.

(b)During the winding up of the business of the Company, the assets of the
Company shall be applied, (i) first, to the payment of any liabilities of the
Company, (ii) second, to the setting up of reasonable reserves to provide for
any contingent liabilities of the Company, and (iii) thereafter, to the Members
in accordance with the distribution waterfall set forth in Section 6.1. All
payments under this Section 10.1 shall be made as soon as reasonably practicable
after the occurrence of the event of dissolution and in any event by the end of
the year in which the event of dissolution occurs or, if later, within ninety
(90) days after the event of dissolution.

(c)Distributions in Cash or in Kind. Upon the dissolution of the Company, the
Liquidating Agent shall use commercially reasonable efforts to liquidate all of
the Company assets in an orderly manner and apply the proceeds of such
liquidation as set forth in Section 10.1;  provided, that if in the good faith
judgment of the Liquidating Agent a Company asset should not be liquidated, the
Liquidating Agent shall allocate, on the basis of the value of any Company
assets not sold or otherwise disposed of, any unrealized gain or loss based on
such value to the Members’ Capital Accounts as though the assets in question had
been sold on the date of distribution and, after giving effect to any such
adjustment, distribute said assets in accordance with Section 6.1, subject to
the priorities set forth in Section 10.1(b); and provided, further, that the
Liquidating Agent will in good faith attempt to liquidate sufficient Company
assets to satisfy in cash (or make reasonable provision for) the debts and
liabilities referred to in Section 10.1(b).

(d)Time for Liquidation. A reasonable time period shall be allowed for the
orderly winding-up and liquidation of the assets of the Company and the
discharge of liabilities to creditors so as to enable the Liquidating Agent to
seek to minimize potential losses upon such liquidation. The provisions of this
Agreement shall remain in full force and effect during the period of winding-up
and until the filing of the Certificate of Cancellation with the Delaware
Secretary of State.

(e)Termination. Upon completion of the foregoing, the Liquidating Agent shall
execute, acknowledge and cause to be filed the Certificate of Cancellation with
the Delaware Secretary of State.

(f)Survival of Certain Provisions. The provisions of Article XI addressing
indemnification shall survive the termination or expiration of this Agreement
and the termination, dissolution and winding-up of the Company.



41

--------------------------------------------------------------------------------

 



ARTICLE XI
INDEMNIFICATION

11.1     Indemnification

The Company shall, to the fullest extent permitted by applicable law, indemnify,
defend and hold the Members, the Managers, the Officers, the Partnership
Representative and any individual designated by the Partnership Representative
pursuant to Section 7.1 (each a “Indemnified Person”) harmless from and against
any Claims suffered or sustained by it by reason of any acts, omissions or
alleged acts or omissions by such Members, Managers, Officers, Partnership
Representative or individual designated by the Partnership Representative
pursuant to Section 7.1 on behalf of the Company within the scope of authority
conferred on it by this Agreement, including any judgment, award, settlement,
reasonable attorneys’ fees and other costs and expenses incurred in connection
with the defense of any actual or threatened action, proceeding or claim;
provided that the acts or omissions or alleged acts or omissions upon which such
actual or threatened action, proceeding or claim is based were in good faith in
accordance with its business judgment. The indemnification provided by this
Article XI shall be recoverable only out of the assets of the Company. “Claim”
means any obligation, liability, claim (including any claim for damage to
property or injury to or death of any Persons), lien or encumbrance, loss,
damage, cost or expense (including any judgment, award, settlement, reasonable
attorneys’ fees and other costs and expenses incurred in connection with the
defense of any actual or threatened action, proceeding or claim, including
appellate proceedings, and any collection costs or enforcement costs). No
amendment, modification, or repeal of this Agreement shall diminish the rights
or protection provided in this Article XI with respect to any claim, issue, or
matter in any then pending or subsequent proceeding that is based in any
material respect on any alleged action or failure to act before such amendment,
modification, or repeal.

11.2     Expenses

Expenses incurred by an Indemnified Person in satisfaction, defense or
settlement of any Claim that may be subject to a right of indemnification
hereunder may be advanced by the Company prior to the final disposition thereof
upon receipt of an undertaking by or on behalf of the Indemnified Person to
repay such amount, if it shall be determined ultimately that the Indemnified
Person is not entitled to be indemnified hereunder. The right of any Indemnified
Person to the indemnification provided herein shall be cumulative with, and in
addition to, any and all rights to which such Indemnified Person may otherwise
be entitled by contract or as a matter of law or equity and shall extend to such
Indemnified Person’s successors, assigns and legal representatives. All
judgments against the Company and the Managers, in respect of which the Managers
are entitled to indemnification, shall first be satisfied from Company assets
(including Capital Contributions) before the Managers are responsible therefor.

11.3     Notices of Claims

Promptly after receipt by an Indemnified Person of notice of the commencement of
any proceeding, such Indemnified Person shall, if a claim for indemnification in
respect thereof is to be made against the Company, give written notice to the
Company of the commencement of such proceeding; provided that the failure of any
Indemnified Person to give notice as provided herein shall not relieve the
Company of its obligations under this Article XI, except to the extent that the
Company is actually prejudiced by such failure to give notice. In case any such
proceeding is brought against an Indemnified Person (other than a derivative
suit in right of the Company), the Company will be entitled to participate in
and to assume the defense thereof to the extent that the Company may wish. After
notice from the Company to such Indemnified Person of the Company’s election to
assume the defense of such proceeding, the Company will



42

--------------------------------------------------------------------------------

 



not be liable for expenses subsequently incurred by such Indemnified Person in
connection with the defense thereof. The Company will not consent to entry of
any judgment or enter into any settlement that does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
Indemnified Person of a release from all liability in respect of such Claim.

ARTICLE XII
RESTRICTIVE COVENANTS

12.1     Confidentiality

 Each Member will not, either during or after membership in the Company, use
Confidential Information or disclose Confidential Information to any Person not
authorized by the Company or the Board to receive it, excluding Confidential
Information (a) that becomes available to the public other than through the
Member in violation of this provision, or (b) that such Member is compelled to
disclose in any judicial or administrative proceeding or as may otherwise be
required by law, regulation or rule; provided,  however, a Member shall have the
right to disclose Confidential Information to such Member’s directors, officers,
employees, advisors, agents, attorneys, accountants, consultants, Affiliates,
underlying beneficial owners and representatives who have a need to know such
information (it being understood that such representatives shall be informed of
the confidential nature of the Confidential Information and the existence of the
confidentiality obligations set forth in this Section 12.1).  The Members
acknowledge that, in the event of a disclosure to a Member’s directors,
officers, employees, advisors, agents, attorneys, accountants, consultants,
Affiliates, underlying beneficial owners and representatives or any other
authorized disclosure to a third party, other than a disclosure required by law,
such parties shall be required to maintain the confidentiality of the
Confidential Information to the same extent as the Members. “Confidential
Information” means information (i) that is not generally known to the public and
(ii) that is proprietary to the Company, and shall include, without limitation:
investment strategies or financial information about the Company and any of its
investments; trade secrets; business and technical information; and business
methods, plans, techniques, concepts, systems, procedures and forecasts.

12.2     Non-Competition; Non-Solicitation

In order to protect the Confidential Information and goodwill of the Company,
Green Plains agrees that for so long as it or any of its Permitted Transferees
owns any Units, and for a period of two (2) years thereafter (the “Restricted
Period”), Green Plains and such Permitted Transferees will not, directly or
indirectly, for its benefit or for the benefit of another, without the Company’s
prior written consent:

(a)solicit or encourage any existing or former Manager, officer, employee,
contractor or consultant of the Company or any of its subsidiaries to terminate
his/her relationship with the Company or such subsidiary for any reason;
provided, however, a Manager, officer, employee, contractor or consultant of the
Company or such subsidiary shall no longer be considered a former Manager,
officer, employee, contractor or consultant if his/her relationship with the
Company or such subsidiary terminated more than 6 months prior to the conduct in
question); provided, further, that this Section 12.2(a) the use of third party
search firms, publicly issued or circulated newspaper, mail, radio, internet,
television or other forms of general advertising or solicitation that are not
specifically directed to such employees shall not constitute a violation of this
Section 12.2(a); or

(b)solicit or encourage any existing, former or prospective customer or supplier
of the Company or any of its subsidiaries to terminate its relationship with the
Company or such



43

--------------------------------------------------------------------------------

 



subsidiary or otherwise interfere with such relationship or become a customer or
supplier of another entity if such other entity offers products or services
which are competitive with the Business except to the extent that such
activities are undertaken on behalf of the Company pursuant to the Shared
Services Agreement.



12.3     Competing Business Entity

From and after the Effective Date and continuing until the date on which Green
Plains ceases to own any Units, in the event Green Plains consummates a
transaction which results in Green Plains acquiring a Controlling Interest (as
defined below) in a Person engaged in the commercial operation of beef cattle
feedlots (a “Competing Business Entity”), the Company shall have the right to
purchase the Competing Business Entity on the terms set forth in this Section
12.3 (the “Business Acquisition Right”).

(a)Green Plains shall provide written notice of the acquisition of the Competing
Business Entity to the Company within thirty (30) days after consummation of
such acquisition (the “Acquisition Notice”). The Acquisition Notice shall set
forth a good faith offer by Green Plains to sell the Competing Business Entity
to the Company (the “Proposed Sale”) and the material terms and conditions
(including the proposed purchase price) of such Proposed Sale (the “Proposed
Sale Terms”). Upon delivery of the Acquisition Notice, the Company shall have
forty-five (45) days (the “Proposed Sale Exercise Period”) to provide written
notice to Green Plains of the Company’s (i) acceptance of the Proposed Sale
Terms (“Sale Acceptance Notice”) or (ii) counteroffer for the Proposed Sale
which counteroffer shall include the proposed purchase price and other material
terms and conditions relating to the Proposed Sale (the “Counter Offer Notice”).
If the Company fails to timely deliver either a Sale Acceptance Notice or a
Counter Offer Notice to Green Plains, the Company shall be deemed to have
elected not to exercise its Business Acquisition Right with respect to such
Competing Business Entity and Green Plains shall have the right to continue to
operate, directly or indirectly, the Competing Business Entity provided,
however, Green Plains shall continue to be subject to the restrictions set forth
in Section 12.1,  Section 12.2 and Section 12.4.

(b)In the event that the Company timely delivers either a Sale Acceptance Notice
or a Counter Offer Notice to Green Plains, the Company and Green Plains agree to
negotiate in good faith the terms and conditions of a definitive sale and
purchase agreement relating to the Proposed Sale (the “Sale and Purchase
Agreement”). If the Company and Green Plains (i) are unable to mutually agree
upon the terms of, and execute, a Sale and Purchase Agreement within forty-five
(45) days from the expiration of the Proposed Sale Exercise Period or (ii) fail
to consummate the Proposed Sale within one hundred twenty (120) days from the
expiration of the Proposed Sale Exercise Period for any reason other than a
breach by Green Plains of this Section 12.3(b) or of the Sale and Purchase
Agreement, the Company shall be deemed to have elected not to exercise its
Business Acquisition Right with respect to such Competing Business Entity and
Green Plains shall have the right to continue to operate, directly or
indirectly, the Competing Business Entity; provided, however, Green Plains shall
continue to be subject to the restrictions set forth in Section 12.1,  Section
12.2 and Section 12.4.

(c)For purposes of this Section 12.3, the term “Controlling Interest” shall mean
that Green Plains, either directly or indirectly through ownership by its
wholly-owned subsidiaries, has (i) sufficient voting power on the governing body
of the Competing Business Entity and (ii) ownership of securities of the
Competing Business Entity to enable Green Plains to divest the



44

--------------------------------------------------------------------------------

 



Competing Business Entity without the requirement for approval of any other
Person in accordance with the terms of the Organizational Documents of the
Competing Business Entity and applicable law.

(d)For the avoidance of doubt, the parties hereto acknowledge and agree that the
consummation by Green Plains of any transaction in which Green Plains acquires,
either directly or indirectly, an interest in a Competing Business Entity which
interest does not constitute a Controlling Interest Company shall not trigger
the Business Acquisition Right of the Company set forth in this Section 12.3. 

(e)Notwithstanding anything contrary in this Agreement, from and after the
Effective Date and continuing until the date on which Green Plains ceases to own
any Units, Green Plains shall not acquire a Controlling Interest in any Person
engaged in the commercial operation of beef cattle feedlots whose commercial
operation of beef cattle feedlots or associated farmland constitutes
fifty-percent (50%) or more of such Person’s enterprise value.

12.4     Non-Disparagement

Each Member hereby agrees that such Member will not commit or in any way
knowingly assist others to commit any act intended to injure the Company, the
Managers, any other Member or any Officer or employee of the Company. Each
Member hereby agrees that such Member will not publicly criticize or make any
negative, detrimental or derogatory comments concerning any of the foregoing
Persons. Notwithstanding the foregoing, nothing in this Section 12.4 shall
preclude any Member from making truthful statements that are reasonably
necessary to comply with applicable law, regulation or legal process, or to
defend or enforce a Member’s rights under this Agreement, the Purchase Agreement
or the Shared Services Agreement.

12.5     No Adequate Monetary Remedy

Each Member acknowledges and agrees that monetary damages will not be an
adequate remedy for any material breach of any of the restrictive covenants set
forth in Section 12.2,  Section 12.3 or Section 12.4 (the “Restrictive
Covenants”) and that irreparable injury may result to the Company and/or the
Company’s Affiliates, or their successors in interest. Therefore, such Member
agrees that the Company or such other Affiliate of the Company (as applicable)
shall be entitled to equitable relief in any court of competent jurisdiction,
including, without limitation, a temporary or permanent injunction, restraining
and enjoining such Member or its Permitted Transferees or any Person with which
such Member or its Permitted Transferees is associated, from further violations
of such provisions, without the posting of any security in connection therewith.

12.6     Modification of Restrictive Covenants

If, at the time of enforcement of the Restrictive Covenants contained in
‎Section 12.2,  Section 12.3 or Section 12.4 a court of competent jurisdiction
shall hold that the duration, scope or area restrictions stated herein are
unreasonable under the circumstances then existing, the Members agree that the
maximum duration, scope or area reasonable under such circumstances shall be
substituted for the stated duration, scope or area and that the court shall be
allowed and directed to revise the restrictions contained herein to cover the
maximum period, scope and area permitted by applicable law. Each Member has
consulted with legal counsel regarding the Restrictive Covenants and based on
such consultation has determined and hereby acknowledges that the Restrictive
Covenants are reasonable in terms of duration, scope and areas restrictions and
are necessary to protect the goodwill of the Company.



45

--------------------------------------------------------------------------------

 



Each Member further agrees that it will not challenge the reasonableness of the
duration, scope and area restrictions in any action, suit or proceeding with
respect to the Restrictive Covenants, regardless of who initiates such action,
suit or proceeding.

12.7     Conflicts of Interest, Related Party Transactions and Other Activities

Any Member and any Affiliate of any such Member, and any of their respective
directors, officers, members, partners, stockholders, employees, or controlling
Persons may engage in or possess an interest in any business or activity,
without any accountability to the Company or any other Member, and without
obligation to offer such business opportunity to the Company or any other
Member. No such Person shall be liable to the Company or any other Member for
breach of any fiduciary or other duty, as a Member or otherwise, by reason of
the fact that such Person acquires or pursues such opportunity or directs such
opportunity to another Person, except for any Member that agrees otherwise
pursuant to a separate agreement with the Company or any other direct or
indirect subsidiaries or Affiliates of the Company; provided, however, that
nothing in this Section 12.7 or in such separate agreement shall be construed to
relieve or excuse any Person from his, her or its obligations under Section
12.1,  Section 12.2,  Section 12.3 or Section 12.4 or any employment agreement,
non-use, non-disclosure, non-compete, non-solicitation, covenant-not-to-compete
or similar covenant in this Agreement or any other agreement between such Person
and the Company.

ARTICLE XIII
MISCELLANEOUS PROVISIONS

13.1     Transactions with Affiliates

Notwithstanding anything to the contrary contained in this Agreement, but
subject to Sections 3.10 and 3.11, the Company may from time to time enter into
transactions (whether pursuant to an oral or written agreement, or otherwise)
with any Manager, Member or Officer or any of their respective Affiliates if
determined by a vote of a majority of the disinterested Managers that such
transactions are necessary or advisable. Each Member acknowledges that the
Company has entered into the Shared Services Agreement, pursuant to which, among
other things, the Company pays Green Plains a fee for the services therein
described, in addition to reimbursement of expenses.

13.2     Amendment

Except as otherwise provided herein, this Agreement may be amended or modified
from time to time by a written instrument that is adopted by the Board and any
waiver of any provision of this Agreement may be made with the approval of the
Board, each in accordance with Section 3.11;  provided,  however, that:

(a)any such amendment, modification, supplement, restatement or waiver that
would require an additional Capital Contribution (other than a Business Support
Capital Contribution) to the Company by any Member shall require the prior
written consent of such Member; and

(b)any amendment that materially and adversely affects a Member in a materially
disproportionate manner compared to the other Members shall require the prior
written consent of the adversely affected Member.

13.3     Entire Agreement; Supersedure

This Agreement (including the Exhibits and Schedules attached hereto)
constitutes the entire Agreement of the Members relating to the subject



46

--------------------------------------------------------------------------------

 



matter hereof and supersedes all prior contracts or agreements with respect to
the subject matter hereof, whether oral or written.

13.4     Effect of Waiver or Consent

A waiver or consent, express or implied, to or of any breach or default by any
Person in the performance by that Person of its obligations with respect to the
Company is not a consent or waiver to or of any other breach or default in the
performance by that Person of the same or any other obligations of that Person
with respect to the Company. Failure on the part of a Person to complain of any
act of any Person or to declare any Person in default with respect to the
Company, irrespective of how long that failure continues, does not constitute a
waiver by that Person of its rights with respect to that default until the
applicable statute-of-limitations period has run.

13.5     Binding Effect

This Agreement shall be binding upon and shall inure to the benefit of the
Company and each Member and their respective heirs, permitted successors,
permitted assigns, permitted distributees and legal representatives; and by
their signatures hereto, the Company and each Member intends to and does hereby
become bound.

13.6     Jurisdiction; Venue

All actions arising out of or relating to this Agreement shall be heard and
determined exclusively by federal and state courts of the State of Delaware.
Consistent with the preceding sentence, each Member hereby (a) submits to the
exclusive jurisdiction of the above-named courts in connection with any action
arising out of or relating to this Agreement brought by any Member; (b) consents
to service of process by delivery of written notice to such Member’s address set
forth on Schedule A; and (c) irrevocably waives, and agrees not to assert by way
of motion, defense, or otherwise, in any such action, any claim that (i) it is
not subject personally to the jurisdiction of the above-named courts, (ii) its
property is exempt or immune from attachment or execution, (iii) the action is
brought in an inconvenient forum, (iv) the venue of the action is improper, or
(v) this Agreement, or the transactions contemplated hereby, may not be enforced
in or by any of the above-named courts.

13.7     Governing Law

 THIS AGREEMENT IS GOVERNED BY AND SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAW
OF THE STATE OF DELAWARE, WITHOUT REGARD TO THE CONFLICTS OF LAW PRINCIPLES OF
SUCH STATE OR ANY OTHER JURISDICTION THAT WOULD CAUSE THE APPLICATION OF THE LAW
OF ANY JURISDICTION OTHER THAN THE STATE OF DELAWARE.

13.8     Severability

 If any provision of this Agreement is held to be illegal, invalid or
unenforceable under present or future laws effective during the term of this
Agreement, such provision shall be fully severable; this Agreement shall be
construed and enforced as if such illegal, invalid or unenforceable provision
had never comprised a part of this Agreement; and the remaining provisions of
this Agreement shall remain in full force and effect and shall not be affected
by the illegal, invalid or unenforceable provision or by its severance from this
Agreement. Upon such determination that any term or other provision is invalid,
illegal or unenforceable, the parties hereto shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the parties as
closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the greatest extent possible.



47

--------------------------------------------------------------------------------

 



13.9     Further Assurances

In connection with this Agreement and the transactions contemplated hereby, the
Company and each Member shall execute and deliver all such future instruments
and take such other and further action as may be reasonably necessary or
appropriate to carry out the provisions of this Agreement and the intention of
the parties as expressed herein.

13.10     Notices

 All notices required by this Agreement shall be sent (a) in the case of the
Company to the office of the Company, and (b) in the case of Members, to the
addresses indicated below their respective names on Schedule A and shall be
deemed to have been duly given (i) if delivered personally, when received; (ii)
if delivered by certified or registered mail (postage prepaid), when received;
(iii) if transmitted by electronic mail (to those for whom an e-mail address is
set forth on Schedule A), at the time of transmission by electronic mail, with
confirmation of receipt; (iv) if transmitted by facsimile (to those for whom a
facsimile number is set forth on Schedule A), on the date of receipt of the
transmission confirmed by receipt of a transmittal confirmation; or (v) if
delivered by overnight courier service, one business day following the date of
deposit with such courier service. Refusal to accept a notice, or inability to
deliver a notice because of changed addresses, shall be deemed a receipt of such
notice. The Company and any Member may change his or her address by giving
notice to the Members and the Company in accordance with the terms of this
Section 13.10.

13.11     Headings

 All headings in this Agreement are for convenience only, are not a part of this
Agreement and shall not be used as an aid in the construction of any provision
hereof. Unless otherwise specified to the contrary, all references to sections
are references to sections of this Agreement and all references to schedules are
references to schedules to this Agreement.

13.12     Counterparts

This Agreement may be executed in one or more counterparts, each of which shall
be deemed to be an original copy of this Agreement and all of which, when taken
together, shall be deemed to constitute one and the same Agreement. The exchange
of copies of this Agreement and of signature pages by facsimile transmission or
electronic mail transmission (e.g., in .PDF format) shall constitute effective
execution and delivery of this Agreement as to the parties.

13.13     No Third Party Beneficiaries

Except as set forth in Article XI and Section 12.4, this Agreement is for the
sole benefit of the Members, and no other Person is intended to be a beneficiary
of this Agreement or shall have any rights hereunder.

[Signature Page Follows]

 

48

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have executed this Second Amended and
Restated Limited Liability Company Agreement as of the date first set forth
above.

﻿

BANK OF THE WEST, as Swingline Lender and Lender

BANK OF THE WEST, as Swingline Lender and Lender

BANK OF THE WEST, as Swingline Lender and Lender

BANK OF THE WEST, as Swingline Lender and Lender

﻿

COMPANY:

﻿

 

﻿

 

GREEN PLAINS CATTLE COMPANY LLC

﻿

 

 

 

﻿

 

By:

/s/ Todd Becker

﻿

 

Name:

Todd Becker

﻿

 

Title

Manager

﻿

 

 

 

﻿

 

 

 

[Signature Page to Amended and Restated Limited Liability Company Agreement]

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have executed this Second Amended and
Restated Limited Liability Company Agreement as of the date first set forth
above.

﻿

﻿

BANK OF THE WEST, as Swingline Lender and Lender

BANK OF THE WEST, as Swingline Lender and Lender

BANK OF THE WEST, as Swingline Lender and Lender

BANK OF THE WEST, as Swingline Lender and Lender

﻿

MEMBERS:

﻿

 

﻿

GREEN PLAINS:

﻿

 

﻿

 

GREEN PLAINS INC.

﻿

 

 

 

﻿

 

By:

/s/ Todd Becker

﻿

 

Name:

Todd Becker

﻿

 

Title

President and Chief Executive Officer

﻿

 

 

 

﻿

 

 

﻿

BANK OF THE WEST, as Swingline Lender and Lender

BANK OF THE WEST, as Swingline Lender and Lender

BANK OF THE WEST, as Swingline Lender and Lender

BANK OF THE WEST, as Swingline Lender and Lender

﻿

TGAM:

﻿

 

﻿

TGAM AGRIBUSINESS FUND

﻿

HOLDINGS-B LP

﻿

 

 

﻿

 

By:  TGAM Agribusiness Fund GP LLC, its

﻿

 

General Partner

﻿

 

 

 

﻿

 

By:

/s/ Daniel Masters

﻿

 

Name:

Daniel Masters

﻿

 

Title

Managing Director

﻿

 

 

 

﻿

 

 

﻿

﻿

BANK OF THE WEST, as Swingline Lender and Lender

BANK OF THE WEST, as Swingline Lender and Lender

BANK OF THE WEST, as Swingline Lender and Lender

BANK OF THE WEST, as Swingline Lender and Lender

﻿

INVESTOR MEMBERS:

﻿

 

﻿

STEPSTONE ATLANTIC FUND, L.P.

﻿

 

﻿

By: StepStone Atlantic (GP), L.P., its general partner

﻿

 

By: StepStone Atlantic Holdings (GP), LLC, its general partner

﻿

 

 

 

﻿

 

By:

/s/ Kirsty McGuire

﻿

 

Name:

Kirsty McGuire

﻿

 

Title

Deputy General Counsel

﻿

 

 

 

﻿

 

 

 

[Signature Page to Amended and Restated Limited Liability Company Agreement]

--------------------------------------------------------------------------------

 



Schedule A

Contributions and Membership Interests

As of September 1, 2019

﻿

 

 

 

Member Name / Address

Capital
Contribution

Units

Percentage
Interests

Green Plains Inc.
1811 Aksarben Drive

Omaha, NE 68106

Attention: Chief Legal & Administration Officer

$77,239,500.00

500,000

50%

TGAM Agribusiness Fund Holdings-B LP

221 1st St.

Davis, CA 95616

$67,239,500.00

435,266

43.527%

StepStone Atlantic Fund, L.P.

Level 43, Governor Phillip Tower, One Farrer Place, Sydney NSW 2000

$10,000,000.00

64,734

6.473%

﻿

﻿

 

Schedule A

--------------------------------------------------------------------------------

 

Exhibit 10.1

SCHEDULE B

MANAGERS

Todd Becker (Green Plains Manager)

Brian Peterson(Green Plains Manager)

Wesley Sand (TGAM Manager)

Ryan Ramsey (Investor Manager)

__________ (Independent Manager)

﻿

BOARD OBSERVERS

﻿

Patrich Simpkins(Green Plains Board Observer)

﻿

Brock Jenkins (TGAM Board Observer)

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

 

Schedule B

--------------------------------------------------------------------------------

 

Exhibit 10.1

SCHEDULE C

Percentage Interest Adjustment Methodology

﻿

(see attached)

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

 

Schedule C

--------------------------------------------------------------------------------

 

Exhibit 10.1

SCHEDULE D

First Year Special Allocation Formula

﻿

(see attached)

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

 

Schedule D

--------------------------------------------------------------------------------

 

Exhibit 10.1

SCHEDULE E

Basis Earnout EBITDA Formula

﻿

(see attached)

﻿

﻿

﻿

﻿



Schedule E

--------------------------------------------------------------------------------